Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 1 of 88 Page ID #:5



 1   Michael F. Ram, (SBN #104805)
     Mram@robinskaplan.com
 2   ROBINS KAPLAN LLP
     2440 West El Camino Real
 3   Suite 100
     Mountain View, CA 94040
 4   Telephone: 650 784 4007
     Facsimile: 650 784 4041
 5
     To be Admitted Pro Hac Vice:
 6   Stacey P. Slaughter, (MN Bar No. 0296971)
     Sslaughter@RobinsKaplan.com
 7   ROBINS KAPLAN LLP
     800 LaSalle Avenue
 8   Suite 2800
     Minneapolis, MN 55402
 9   Telephone: 612 349 8500
     Facsimile: 612 339 4181
10
     Attorneys for Plaintiffs
11
     (Additional Attorneys Listed on Signature Page)
12
                         UNITED STATES DISTRICT COURT
13
                        CENTRAL DISTRICT OF CALIFORNIA
14                            SOUTHERN DIVISION
15   CHRISTOPHER BERRY, KEVIN            Case No. 8:19-cv-01403
     BURNS, LARRY FLOWERS, DIANA
16   KING, DEE ROBERTS, and CARMA
     ROCKERS on behalf of themselves and
17   all others similarly situated,        COMPLAINT—CLASS ACTION
18                   Plaintiffs,                       DEMAND FOR JURY
19                     v.
20 ZF TRW AUTOMOTIVE HOLDINGS
21 CORP., HYUNDAI MOTOR AMERICA,
     INC., KIA MOTORS AMERICA, INC.,
22 AMERICAN HONDA MOTOR CO., INC.,
23 HONDA OF AMERICA MFG. INC.,
     HONDA R&D AMERICAS, INC.,
24 TOYOTA MOTOR NORTH AMERICA,
     INC., TOYOTA MOTOR SALES, U.S.A.,
25 INC., and TOYOTA MOTOR
26 ENGINEERING & MANUFACTURING
     NORTH AMERICA, INC.,
27
                     Defendants.
28

     89862677.1                             -1-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 2 of 88 Page ID #:6
                                TABLE OF CONTENTS
                                                                                                                                                  Page

 1   I. INTRODUCTION ........................................................................................................................ 1
 2   II. PARTIES ..................................................................................................................................... 2
 3
        A.      DEFENDANTS ................................................................................................................... 2
 4      B.      PLAINTIFFS ....................................................................................................................... 4
 5   III. JURISDICTION AND VENUE ................................................................................................ 5
 6   IV. FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS.................................................. 6
 7
        A.      Definitions ............................................................................................................................ 6
 8      B.      The Airbag Control Unit Defect and Investigation .............................................................. 8
 9      C.      Defendants Knew, or Should Have Known, about the ACU Defect ................................. 10

10      D.      Defendants Concealed the Defect ...................................................................................... 14
     V.         CLASS ACTION ALLEGATIONS .................................................................................. 15
11
12      A.      Class Definitions ................................................................................................................ 15
        B.      Class Certification Requirements ....................................................................................... 16
13
     VI. EQUITABLE TOLLING ......................................................................................................... 19
14
        A.      Discovery Rule ................................................................................................................... 19
15
        B.      Fraudulent Concealment .................................................................................................... 19
16      C.      Estoppel .............................................................................................................................. 19
17   VII. CLAIMS FOR RELIEF .......................................................................................................... 20
18      A.      Claims Asserted on Behalf of the Nationwide Class ......................................................... 20
19              COUNT I RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                (“RICO”) (Violation of 18 U.S.C. § 1962(c)) (Against ZF-TRW and The Hyundai/Kia
20
                Defendants) ........................................................................................................................ 20
21              COUNT II RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT
                (“RICO”) (Violation of 18 U.S.C. § 1962(d)) (Against ZF-TRW and The Hyundai/Kia
22
                Defendants) ........................................................................................................................ 29
23              COUNT III BREACH OF THE IMPLIED AND WRITTEN WARRANTY MAGNUSON
24              – MOSS WARRANTY ACT (15 U.S.C. §§ 2301, et seq.) (Against The Vehicle
                Manufacturer Defendants) ................................................................................................. 31
25              COUNT IV FRAUD BY CONCEALMENT (Against All Defendants) ........................... 33
26              COUNT V UNJUST ENRICHMENT (Against the Vehicle Manufacturer Defendants).. 35
27              COUNT VI VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
                (Cal. Bus. & Prof. Code § 17200, et seq.).......................................................................... 36
28

     89862677.1                                                            -i-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 3 of 88 Page ID #:7
                                TABLE OF CONTENTS
                                                                                                                                             Page

 1            COUNT VII VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT (Cal. Civ.
              Code § 1750 et seq.) (Against All Defendants) ................................................................. 39
 2
       B.     Claims Asserted on Behalf of the State Classes ................................................................ 42
 3
              COUNT VIII VIOLATION OF THE SONG-BEVERLY WARRANTY ACT (Cal. Civ.
 4            Code § 1790 et seq.) (Against the Vehicle Manufacturer Defendants) ............................. 42

 5            COUNT IX VIOLATIONS OF THE PRIVATE RIGHT OF ACTION FOR CONSUMER
              FRAUDS ACT (Iowa Code § 714h.1, et seq.) (Against All Defendants) ......................... 44
 6            COUNT X BREACH OF IMPLIED WARRANTIES (Iowa Code §§554.2314, 554.2315,
 7            554.13103, and 554.13212) (Against All Defendants) ...................................................... 47
              COUNT XI BREACH OF EXPRESS WARRANTY (Iowa Code §§ 554.2313,
 8
              554.13103, and 554.13210) (Against the Vehicle Manufacturer Defendants) .................. 48
 9            COUNT XII VIOLATIONS OF THE KANSAS CONSUMER PROTECTION ACT
10            (Kan. Stat. Ann. § 50-623, et seq.) (Against All Defendants) ........................................... 51
              COUNT XIII BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY (Kan.
11            Stat. Ann. §§ 84-2-314, 84-2A-103, and 84-2A-212) (Against All Defendants) .............. 54
12            COUNT XIV BREACH OF EXPRESS WARRANTY (Kan. Stat. Ann. §§ 84-2-313, 84-
              2A-103, and 84-2A-210) (Against All Defendants) .......................................................... 55
13
              COUNT XV VIOLATIONS OF THE MARYLAND CONSUMER PROTECTION ACT
14            (Md. Code Com. Law § 13-101, et seq.) (Against All Defendants) .................................. 58
15            COUNT XVI BREACH OF IMPLIED WARRANTIES (Md. Code Com. Law §§ 2-314,
              2-315, 2A-103, and 2A-212) (Against All Defendants) .................................................... 61
16
              COUNT XVII BREACH OF EXPRESS WARRANTY (Md. Code, Com. Law §§ 2-313,
17            2A-103, and 2A-210) (Against the Vehicle Manufacturer Defendants) ............................ 62
18            COUNT XVIII NEW YORK BREACH OF IMPLIED WARRANTY OF
              MERCHANTABILITY (N.Y. U.C.C. Law §§ 2-314 and 2A-212) (Against all
19            Defendants) ........................................................................................................................ 65
20            COUNT XIX BREACH OF EXPRESS WARRANTY (N.Y. U.C.C. Law §§ 2-313 and
              2A-210) (Against the Vehicle Manufacturer Defendants) ................................................. 66
21
              COUNT XX VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW § 349 69
22            (N.Y. Gen. Bus. Law § 349) (Against the Vehicle Manufacturer Defendants) ................. 69
23            COUNT XXI VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW § 350
24            (N.Y. Gen. Bus. Law § 350) (Against All Vehicle Manufacturer Defendants) ................. 73
              COUNT XXII VIOLATIONS OF THE WASHINGTON CONSUMER PROTECTION
25            ACT (Wash. Rev. Code §§ 19.86.010, et seq.) (Against All Defendants) ........................ 75
26            COUNT XXIII BREACH OF IMPLIED WARRANTIES (Wash. Rev. Code §§ 62A.2-
              314, 62A.2-315, 62A.2A-103, and 62A.2A-212) (Against All Defendants) ..................... 77
27
28

     89862677.1                                                        - ii -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 4 of 88 Page ID #:8
                                TABLE OF CONTENTS
                                                                                                                                 Page

 1             COUNT XXIV BREACH OF EXPRESS WARRANTY (Wash. Rev. Code §§ 62A.2-313,
               62A.2A-103, and 62A.2A-210) (Against The Vehicle Manufacturer Defendants) ........... 78
 2
     VIII. PRAYER FOR RELIEF ........................................................................................................ 82
 3
     IX. DEMAND FOR JURY TRIAL ............................................................................................... 83
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     89862677.1                                                  - iii -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 5 of 88 Page ID #:9



 1            Plaintiffs CHRISTOPHER BERRY, KEVIN BURNS, LARRY FLOWERS, DIANA

 2   KING, DEE ROBERTS, and CARMA ROCKERS individually, and on behalf of all persons

 3   within the United States, members of the New York State Class, California State Class, Iowa

 4   State Class, Maryland State Class, Washington State Class, and Kansas State Class, allege the

 5   following based upon information and belief, the investigation of counsel, and personal

 6   knowledge as the factual allegations pertaining to themselves.

 7                                          I. INTRODUCTION

 8       1. This case stems from the continuing and deliberate decision by automakers and a major

 9   parts supplier to not disclose a potentially deadly defect (“defect”) within a critical safety device

10   in vehicles that were purchased by consumers in the United States.

11       2. The defect involves the Airbag Control Unit (“ACU”) designed and manufactured by

12   Defendant ZF-TRW Automotive Holdings Corp. and supplied to numerous automakers, including

13   Hyundai, Kia, Honda, Toyota, and FCA. This ACU defect is alarming because it is manifest only

14   during a collision, precisely when consumers needs its functionality most.

15       3. The defect in the ACU occurs because the application-specific integrated circuit (“ASIC”)

16   becomes overstressed by excess electrical energy during the collision. The result is that the

17   airbags fail to deploy and the pretensioners do not engage the safety belts.

18       4. The National Highway Traffic Safety Administration’s (“NHTSA”) Office of Defects

19   Investigation (“ODI”), is investigating this potentially deadly defect and estimates that there are

20   approximately 12.3 million affected vehicles. This matter resembles the Takata airbag scandal,

21   which involved millions of vehicles and led to a massive recall and a class action settlement by

22   some vehicle manufacturers. Like the Takata scandal, this matter deals with defendants who have

23   failed to disclose a potentially fatal defect in a critical automotive safety systems. Defendants hid

24   this defect from consumers and government regulators. ZF-TRW, Hyundai, Kia, and FCA knew

25   about the defect for years before they took any action to inform consumers or repair defective

26   vehicles. Honda and Toyota knew, or should have known, about the defect.

27       5. HMA, KMA, and FCA, have issued limited recalls for certain makes and models.

28   However, those limited recalls did not go far enough. Millions of drivers whose vehicles contain


     89862677.1                                      -1-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 6 of 88 Page ID #:10



  1   these defective ACUs still risk serious injury and death. Honda and Toyota continue to refuse to

  2   recall their affected vehicles, despite knowing of the deadly ACU defect.

  3                                             II. PARTIES

  4       A. DEFENDANTS

  5       6. Defendant ZF TRW Automotive Holdings Corp. (“ZF-TRW”) is incorporated in

  6   Delaware and is headquartered at 12001 Tech Center Drive, Livonia, Michigan. ZF-TRW is a key

  7   supplier of automotive parts, including safety systems, to auto manufacturers. ZF-TRW

  8   developed, designed, and supplied defective ACUs for installation by the defendant auto

  9   manufacturers in the Class Vehicles with the knowledge and intention that these parts would be

 10   installed in vehicles sold in all 50 states and the District of Columbia. ZF-TRW was formed in

 11   May 2015 following the acquisition of predecessor entity TRW Automotive Holdings Corp. by

 12   German multinational parts supplier ZF Friedrichshafen AG. All references to ZF-TRW include

 13   the actions of TRW Automotive Holdings Corp. prior to the acquisition.

 14       7. Defendant Hyundai Motor America, Inc. (“HMA”) is a manufacturer and distributor of

 15   new motor vehicles under the Hyundai brand and is incorporated and headquartered in the state of

 16   California. Its principal place of business is located at 10550 Talbert Avenue, Fountain Valley,

 17   California. HMA distributes, markets, leases, warrants, and oversees regulatory compliance and

 18   warranty servicing of Hyundai brand vehicles through a network of over 800 dealers throughout

 19   the United States from its headquarters in California. HMA also creates and distributes the

 20   warranties and other written materials that accompany the sale and lease of Hyundai-branded

 21   vehicles throughout the United States, and makes decisions concerning warranty coverage of

 22   customer vehicles when problems arise.

 23       8. Defendant Kia Motors America, Inc. (“KMA”) is a manufacturer and distributor of new

 24   motor vehicles under the Kia brand and is incorporated and headquartered in the state of

 25   California. Its principal place of business is located at 111 Peters Canyon Road, Irvine,

 26   California. KMA markets, leases, warrants, and oversees regulatory compliance and warranty

 27   servicing of Kia-brand vehicles through a network of over 700 dealers throughout the United

 28   States from its headquarters in California. KMA also creates and distributes the warranties and


      89862677.1                                     -2-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 7 of 88 Page ID #:11



  1   other written materials that accompany the sale and lease of Kia branded vehicles throughout the

  2   United States, and makes decisions concerning warranty coverage of customer vehicles when

  3   problems arise.

  4       9. Defendant American Honda Motor Co., Inc., (“American Honda”) is a California

  5   corporation, with its corporate headquarters located at 1919 Torrance Boulevard, Torrance,

  6   California.

  7       10. Defendant Honda of America Mfg., Inc. (“Honda Mfg.”) is an Ohio corporation with its

  8   corporate headquarters located at 2400 Honda Parkway, Marysville, Ohio. Honda Mfg. is a

  9   subsidiary of Honda Motor. Honda Mfg. is involved in the design, manufacture, testing,

 10   marketing, distribution and sale of Honda vehicles in the United States.

 11       11. Defendant Honda R&D Americas, Inc. (“Honda R&D”) is a California corporation with

 12   its corporate headquarters located at 21001 State Route 739, Raymond, Ohio. Honda R&D is

 13   involved in the design, development, manufacture, assembly, testing, distribution and sale of

 14   Honda vehicles. Defendants American Honda, Honda Mfg., and Honda R&D are collectively

 15   referred to as “Honda” or the “Honda Defendants.”

 16       12. Honda designs, engineers, manufactures, markets and/or sells vehicles under the Honda

 17   and Acura brands in California and throughout the United States, through its network of

 18   authorized motor vehicle dealers. Honda engages in interstate commerce by selling vehicles

 19   through its authorized dealers located in every state of the United States, including within this

 20   District.

 21       13. Defendant Toyota Motor North America, Inc. (“Toyota”) is a Texas corporation with its

 22   corporate headquarters located at 6565 Headquarters Drive, Plano, Texas.

 23       14. Defendant Toyota Motor Sales, U.S.A., Inc., (“TMS”) is a Texas corporation with its

 24   corporate headquarters located at 6565 Headquarters Drive, Plano, Texas.

 25       15. Toyota designs, engineers, manufactures, markets and/or sells vehicles under the Toyota

 26   brand in California and throughout the United States through its network of authorized motor

 27   vehicle dealers. Toyota engages in interstate commerce by selling vehicles through its authorized

 28   dealers located in every state of the United States, including within this District.


      89862677.1                                      -3-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 8 of 88 Page ID #:12



  1       16. Toyota Motor Engineering & Manufacturing North America, Inc. (“TEMA”) has its

  2   principal place of business at 6565 Headquarters Drive, Plano, Texas 75024. TEMA is

  3   responsible for Toyota’s engineering design and development, research and development, and

  4   manufacturing activities in the U.S., Mexico, and Canada. TEMA is a subsidiary of Toyota.

  5   Defendants Toyota, TMS, and TEMA are collectively referred to as “Toyota” or the “Toyota

  6   Defendants.”

  7       B. PLAINTIFFS

  8       17. Plaintiff Christopher Berry resides in Bellmore, NY. He owns a 2012 Honda Civic, which

  9   he purchased new in February 2012 from Honda City Long Island in Levittown, NY. To

 10   Plaintiff’s knowledge, the airbags in his vehicle have not been repaired or replaced. The value of

 11   Plaintiff’s 2012 Honda Civic has been diminished as a result of the ACU defect. If Plaintiff had

 12   known about the ACU defect, Plaintiff would not have purchased his 2012 Honda Civic or would

 13   have paid less for it.

 14       18. Plaintiff Kevin Burns resides in Antioch, CA. He owns a 2013 Honda Civic, which he

 15   purchased new in 2013 from Walnut Creek Honda in Walnut Creek, CA. To Plaintiff’s

 16   knowledge, the airbags in his vehicle have not been repaired or replaced. The value of Plaintiff’s

 17   2013 Honda Civic has been diminished as a result of the ACU defect. If Plaintiff had known

 18   about the ACU defect, Plaintiff would not have purchased his 2013 Honda Civic or would have

 19   paid less for it.

 20       19. Plaintiff Larry Flowers resides in West Burlington, IA. He owns a 2014 Kia Sedona,

 21   which he purchased new in May 2014 from Billion Motors in Iowa City, IA. To Plaintiff’s

 22   knowledge, the airbags in his vehicle have not been repaired or replaced. The value of Plaintiff’s

 23   2014 Kia Sedona has been diminished as a result of the ACU defect. If Plaintiff had known about

 24   the ACU defect, Plaintiff would not have purchased his 2014 Kia Sedona or would have paid less

 25   for it.

 26       20. Plaintiff Diana King resides in Sparrows Point, MD. She owns a 2014 Kia Sedona, which

 27   she purchased new in August 2013 from Bob Bell Kia in Baltimore, MD. To Plaintiff’s

 28   knowledge, the airbags in her vehicle have not been repaired or replaced. The value of Plaintiff’s


      89862677.1                                    -4-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 9 of 88 Page ID #:13



  1   2014 Kia Sedona has been diminished as a result of the ACU defect. If Plaintiff had known about

  2   the ACU defect, Plaintiff would not have purchased her 2014 Kia Sedona or would have paid less

  3   for it.

  4       21. Plaintiff Dee Roberts resides in Raymond, WA. She owns a 2013 Toyota Avalon, which

  5   she purchased new in 2013 from Toyota of Olympia in Tumwater, WA. To Plaintiff’s knowledge,

  6   the airbags in her vehicle have not been repaired or replaced. The value of Plaintiff’s 2013 Toyota

  7   Avalon has been diminished as a result of the ACU defect. If Plaintiff had known about the ACU

  8   defect, Plaintiff would not have purchased her 2013 Toyota Avalon or would have paid less for it.

  9       22. Plaintiff Carma Rockers resides in Olathe, KS. She owns a 2013 Hyundai Sonata, which

 10   she purchased new in 2013 from McCarthy Olathe Hyundai in Olathe, KS. To Plaintiff’s

 11   knowledge, the airbags in her vehicle have not been repaired or replaced. The value of Plaintiff’s

 12   2013 Hyundai Sonata has been diminished as a result of the ACU defect. If Plaintiff had known

 13   about the ACU defect, Plaintiff would not have purchased her 2013 Hyundai Sonata or would

 14   have paid less for it.

 15                                 III. JURISDICTION AND VENUE

 16       23. This Court has jurisdiction over this Action pursuant to 28 U.S.C. §§ 1331, 1961, 1962

 17   and 1964, because Plaintiffs’ RICO and Magnuson-Moss claims arise under federal law. Also,

 18   jurisdiction is proper in this Court pursuant to the Class Action Fairness Act (“CAFA”), 28

 19   U.S.C. § 1332(d), because at least one Class member is of diverse citizenship from one

 20   Defendant, there are more than 100 Class members, and the aggregate amount in controversy

 21   exceeds $5 million, exclusive of interest and costs.

 22       24. In addition, under 28 U.S.C. § 1367, this Court may exercise supplemental jurisdiction

 23   over the state law claims because all of the claims are derived from a common nucleus of

 24   operative facts and are such that Plaintiffs ordinarily would expect to try them in one judicial

 25   proceeding.

 26       25. This Court has personal jurisdiction over Plaintiffs because Plaintiffs submit to the

 27   Court’s jurisdiction.

 28       26. This Court has personal jurisdiction over Defendants because they conduct substantial


      89862677.1                                     -5-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 10 of 88 Page ID #:14



  1   business in the State of California and this District; and some of Plaintiffs’ claims arise out of

  2   Defendants operating, conducting, engaging in, or carrying on a business or business venture in

  3   this state or having an office or agency in this state, committing a tortious act in this state, and

  4   causing injury to property in this state arising out of Defendants’ acts and omissions outside this

  5   state; and, at or about the time of such injuries, Defendants were engaged in solicitation or service

  6   activities within this state, or products, materials, or things processed, serviced, or manufactured

  7   by Defendants elsewhere were used or consumed within this state in the ordinary course of

  8   commerce, trade, or use.

  9       27. Venue properly lies within this judicial district pursuant to 28 U.S.C. §1391(b)(1) and

 10   (c)(2) because Defendants’ contacts are sufficient to subject them to personal jurisdiction in this

 11   District, and therefore, Defendants reside in this District for purposes of venue, or under 28

 12   U.S.C. §1391(b)(2) because certain acts giving rise to the claims at issue in this Complaint

 13   occurred, among other places, in this District. Also, venue is proper in this District pursuant to 28

 14   U.S.C. §1407.

 15                  IV. FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

 16       A. Definitions

 17       28. Plaintiffs bring this action on behalf of themselves and all persons similarly situated who

 18   purchased or leased Class Vehicles (defined below). Plaintiffs seek redress individually and on

 19   behalf of those similarly situated for economic losses stemming from the ZF-TRW, HMK, KMA,

 20   Honda, and Toyota’s manufacture, sale or lease, and false representations concerning the

 21   defective airbags in the Class Vehicles, including but not limited to diminished value. Plaintiffs,

 22   on behalf of themselves and those similarly situated, seek to recover damages, statutory penalties,

 23   and injunctive relief/equitable relief.

 24       29. All Class Vehicles are equipped with an air bag system containing the ACU defect. The

 25   list of Class Vehicles may expand as discovery proceeds, but currently, these “Class Vehicles”

 26   include the following: 2014-2019 Acura RLX; 2014-2019 Acura RLX HYBRID; 2012-2014

 27   Acura TL; 2015-2017 Acura TLX; 2012-2014 Acura TSX; 2014 Acura TSX SPORT WAGON;

 28   2012-2013 Acura TSX SPORTSWAGON; 2010-2011 Dodge NITRO; 2012-2019 Fiat 500; 2013-


      89862677.1                                       -6-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 11 of 88 Page ID #:15



  1   2015 Honda ACCORD; 2014-2015 Honda ACCORD HYBRID; 2012-2015 Honda CIVIC; 2012-

  2   2015 Honda CIVIC GX; 2012-2015 Honda CIVIC HYBRID; 2012-2015 Honda CIVIC SI; 2012-

  3   2016 Honda CR-V; 2012-2017 Honda FIT; 2013-2014 Honda FIT EV; 2012-2014 Honda

  4   RIDGELINE; 2013-2019 Hyundai SONATA; 2013-2019 Hyundai SONATA HYBRID; 2015-

  5   2017 Jeep COMPASS; 2010-2012 Jeep LIBERTY; 2015-2017 Jeep PATRIOT; 2010-2018 Jeep

  6   WRANGLER; 2013 Kia FORTE; 2013 Kia FORTE KOUP; 2013-2019 Kia OPTIMA; 2012-

  7   2016 Kia OPTIMA HYBRID; 2014 Kia SEDONA; 2009-2012 Ram 1500; 2010-2012 Ram 2500;

  8   2010-2012 Ram 3500; 2011-2012 Ram 4500; 2011-2012 Ram 5500; 2012-2018 Toyota

  9   AVALON; 2013-2018 Toyota AVALON HYBRID; 2011-2019 Toyota COROLLA; 2011-2013

 10   Toyota COROLLA MATRIX; 2012-2017 Toyota SEQUOIA; 2012-2019 Toyota TACOMA; and

 11   2012- 2017 Toyota TUNDRA.

 12       30. “Defective ACUs” refers to all airbag control units designed and manufactured by ZF-

 13   TRW that include ASICs that are susceptible to electrical overstress (the “ASIC Defect”),

 14   including all ZF-TRW ACUs that were installed in the Class Vehicles.

 15       31. “Vehicle Manufacturer Defendants” refers collectively to Hyundai, Kia, Honda, and

 16   Toyota. At all times relevant to this action, the Vehicle Manufacturer Defendants and/or their

 17   agents manufactured, distributed, sold, leased, and warranted Class Vehicles throughout the

 18   United States.

 19       32. “Hyundai/Kia Defendants” refers collectively to Hyundai Motor America, Inc. (“HMA”)

 20   and Kia Motors America, Inc. (“KMA”).

 21       33. “HKMC” refers to Hyundai Kia Motors Corporation, a South Korean multinational

 22   conglomerate headquartered in Seoul, South Korea.

 23       34. “MOBIS” refers to MOBIS Co. Ltd., a foreign limited liability company under the laws of

 24   South Korea that is a parts supplier for the Hyundai and Kia family of companies.

 25       35. HMA and KMA worked with ZF-TRW, the manufacturer and supplier of the defective

 26   airbag control system at issue here, to hide the true nature of these important safety systems and

 27   the vehicles that contained them from consumers for years. This allowed HMA and KMA to

 28   continue selling defective vehicles to unsuspecting consumers while avoiding the costs of recalls


      89862677.1                                     -7-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 12 of 88 Page ID #:16



  1   and replacements for years, as well as lost sales due to consumer distrust in the safety of HMA

  2   and KMA products. ZF-TRW participated in this concealment throughout and continued to profit

  3   by providing defective parts.

  4       B. The Airbag Control Unit Defect and Investigation

  5       36. This lawsuit concerns the ACUs designed and manufactured by ZF-TRW. These ACUs

  6   contain a critical component known as the application-specific integrated circuit (“ASIC”). When

  7   the ASIC is working correctly, the ACU will detect the severity of a crash, engage the seatbelt

  8   pretensioners, and deploy the airbags, if necessary.

  9       37. The ACU must deploy the airbags and seatbelt pretensioners rapidly and successfully

 10   during a collisions. If they do not, then they are of no value. Class Vehicles equipped with ACUs

 11   manufactured by ZF-TRW may fail to deploy during a collision, due to electrical overstress

 12   (EOS).1

 13       38. EOS failure happens when the ASIC experiences a voltage or current beyond its specified

 14   limit.2 Basically, a crash event produces electrical signals which are sent to the ACU via wiring

 15   that runs through the ASIC. Due to the nature of the defect, the electrical signals overload the

 16   ASIC, which prevents the airbags and seatbelts pretensioner from deploying.3 This defect

 17   decreases the value of the vehicles purchased or leased by the class members because it increases

 18   the likelihood of injury or death during a collision.

 19       39. Hyundai and Kia started their own investigations into their vehicles equipped with ZF-

 20   TRW ACUs in 2011 and 2015. However, neither notified NHTSA about the potentially deadly

 21   defect until late 2015, and even after notifying NHTSA, Hyundai and Kia failed to notify owners

 22   and lessees.

 23       40. In 2016, FCA issued a recall of over 1.4 million vehicles due to the Defective ACUs.

 24       41. NHTSA opened an investigation into the ZF-TRW ACU parts installed in HMA and

 25
      1 NHTSA, ODI Resume, April 19, 2019, Investigation: EA 19-001, https://static.nhtsa.gov/odi/inv/2019/INOA-EA19001-
 26      2536.PDF.
      2 Matthew Schwartz, Government Expands Airbag Investigation To Include More Than 12 Million Vehicles, NPR (Apr. 24, 2019),

 27      https://www.npr.org/2019/04/24/716614132/government-expands-air-bag-investigation-to-include-more-than-12-million-
         vehicle. (last visited June 25, 2019).
 28   3 NHTSA, ODI Resume, supra note 1.




      89862677.1                                               -8-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 13 of 88 Page ID #:17



  1   KMA vehicles in March of 2017, in order to determine why the airbags were not inflating during

  2   crashes.4

  3       42. HMA and KMA did issue safety recalls in 2018 for select vehicles equipped with ZF-

  4   TRW airbag systems in which the ACU was susceptible to EOS during certain frontal crash

  5   events. However, those recalls do not go far enough to address the severity of the issue because

  6   they only included a small number of the Class Vehicles affected by the defect.

  7       43. On February 27, 2018, HMA recalled 154,753 vehicles potentially affected by the defect.

  8   The Hyundai vehicles covered by that recall were model year 2011 Hyundai Sonatas

  9   manufactured between December 11, 2009 and September 29, 2010.5 On April 18, 2018, Hyundai

 10   expanded its recall to include an additional 425,305 model year 2012-2013 Sonatas and model

 11   year 2011-2012 Sonata Hybrid vehicles.6

 12       44. On June 1, 2018, KMA recalled 507,587 potentially affected vehicles, which covered

 13   model year 2010-2013 Kia Fortes produced from February 24, 2009 thru August 31, 2012; model

 14   year 2010-2013 Kia Forte Koups produced from June 5, 2009 thru August 31, 2012; model year

 15   2011-2013 Kia Optimas produced from August 12, 2010 thru August 31, 2012; model year 2011-

 16   2012 Kia Optima Hybrids produced from February 15, 2011 thru August 31, 2012; model year

 17   2011-2012 Kia Sedonas produced from March 3, 2010 thru August 14, 2012.7

 18       45. All of the recalled KMA vehicles were equipped with ZF-TRW ACUs that contained

 19   ASICs susceptible to EOS during crash events. The NHTSA’s Safety Recall Report describe the

 20   defect as follows:

 21                       “If the ASIC becomes damaged, the front airbags and seatbelt pretensioners may

 22                       not deploy in certain frontal crashes where deployment may be necessary,

 23                       thereby increasing the risk of injury.”

 24
      4 Tom Krisher, US expands probes into airbag failures to 12.3 million vehicles, The Associated Press (Apr. 23, 2019),
 25      https://www.apnews.com/0a9f1191d3624327a04865c590825229. (last visited June 25, 2019).
      5 Part 573 Safety Recall Report for NHTSA Recall No. 18V-137 (Feb. 27, 2018), https://static.nhtsa.gov/odi/rcl/2018/RCLRPT-

 26      18V137-5161.PDF.
      6 2013 Hyundai Sonata, Airbags/Seat Belt Pretensioners may be Disabled Recall, NHTSA (Feb. 27, 2018),

 27      https://www.nhtsa.gov/vehicle/2013/HYUNDAI/SONATA#recalls.
      7 Part 573 Safety Recall Report for NHTSA Recall No. 18V-363 (June 1, 2018), https://static.nhtsa.gov/odi/rcl/2018/RCLRPT-

 28      18V363-7061.PDF.


      89862677.1                                                -9-
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 14 of 88 Page ID #:18



  1       46. That report described the cause of the defect as inadequate circuit protection.8 Four deaths

  2   and six injuries led to the investigations into the ACU system defects in these vehicles and the

  3   recalls.9

  4       47. On April 19, 2019, the NHTSA’s Office of Defects Investigation announced its expanded

  5   investigation into ACUs manufactured by ZF-TRW. ODI now estimates that the total population

  6   of vehicles affected is more than 12.3 million.10

  7       C. Defendants Knew, or Should Have Known, about the ACU Defect

  8       48. As early as August 2011, ZF-TRW, Hyundai, and Kia, knew of an issue with the ACU

  9   components. At that time, MOBIS requested ZF-TRW’s help with analyzing the ACU from a Kia

 10   Forte, which was involved in a collision in China. The Kia Forte was furnished with a ZF-TRW

 11   airbag that failed to deploy during the collision. ZF-TRW analyzed the incident and noted damage

 12   on the ASIC consistent with EOS. HKMC later communicated that the incident was a

 13   commanded non-deployment, meaning the ACU received the signal from the sensor, but

 14   instructed the airbag not to deploy.11

 15       49. In February 2012, HMA solicited ZF-TRW’s help with analyzing an airbag non-

 16   deployment incident involving a 2011 Hyundai Sonata. By June 2012, further inspection of the

 17   vehicle’s ACU revealed EOS inside the unit’s ASIC.12

 18       50. In March 2012, MOBIS requested ZF-TRW’s help with analyzing an airbag non-

 19   deployment event in Egypt. In its assessment, ZF-TRW observed damage on the ASIC consistent

 20   with EOS. Like the August 2011 collision in China, HKMC subsequently communicated that this

 21   incident was a commanded non-deployment.13

 22       51. On May 17, 2012, ZF-TRW contacts HKMC and MOBIS regarding an investigation of

 23
 24   8 Id.
      9 Tom Krisher, US probes 4 deaths in Hyundai-Kia cars when airbags failed, The Associated Press (Mar. 17, 2018),
 25      https://apnews.com/3ef0e4356d3b4478aaf4c5a66a363fb0. (last visited June 24, 2019).
      10 NHTSA, ODI Resume, supra note 1.

 26   11 TRW Automotive Inc. (ZF) Chronology, NHTSA (last updated June 13, 2018), https://static.nhtsa.gov/odi/rcl/2018/RMISC-

         18E043-5831.pdf. [hereinafter ZF Chronology].
 27   12 573 Defect Information Report for Recall 174 Attachment A, NHTSA (last updated Apr. 18, 2018)

         https://static.nhtsa.gov/odi/rcl/2018/RMISC-18V137-8310.pdf. [hereinafter Hyundai Chronology].
 28   13 ZF Chronology, supra note 11.




      89862677.1                                               - 10 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 15 of 88 Page ID #:19



  1   observed EOS in field events.14

  2        52. In March 2014, KMA was named as a Defendant in a lawsuit, which alleged the frontal

  3   airbags in a 2012 Kia Forte had failed to deploy. This non-deployment was reported to NHTSA.

  4   Later that year, KMA received and responded to an inquiry from NHTSA regarding the

  5   incident.15

  6        53. On February 15, 2015, HMA requested ZF-TRW’s help with reviewing data collected

  7   from the ACU of a Hyundai Sonata. The airbags purportedly did not deploy during a collision.

  8        54. On May 6, 2015, KMA requested ZF-TRW’s help with reviewing data collected from the

  9   ACU of a Kia Forte. The airbags purportedly did not deploy during a collision.

 10        55. In December 2015, KMA requested ZF-TRW’s help with analyzing data collected from

 11   the ACUs of four additional Kia Fortes, all of which experienced airbag non-deployments during

 12   their respective collisions. ZF-TRW observed damage to the ASIC components consistent with

 13   EOS.16

 14        56. Between March and June 2015, KMA attempted to collect information from an ACU, but

 15   were unable to do so. KMA then requested ZF-TRW’s help to obtain the data, but ZF-TRW was

 16   also unable to successfully collect the data. An engineering consultant concluded that the front

 17   impact sensors (“FIS”) were compromised before the airbag signal could be transmitted.

 18        57. At some point during the summer of 2015, ZF-TRW advised KMA that NHTSA was

 19   investigating airbag non-deployment issues in a wide range of vehicle models equipped with ZF-

 20   TRW’s ACUs.17

 21        58. On February 5, 2016, ZF-TRW met with NHTSA to discuss the investigation into its

 22   ACUs and incidents involving non-deployment of airbags with observable EOS.18 That same day,

 23   ZF-TRW advised KMA that it had provided information to NHTSA regarding all manufacturers

 24   that incorporated the affected ACU into their vehicles. According to NHTSA, ZF-TRW’s

 25
      14 Id.
 26   15 Forte, Forte Koup, Optima, Optima Hybrid, Sedona ACU Chronology, NHTSA (last updated May 28, 2018),
         https://static.nhtsa.gov/odi/rcl/2018/RMISC-18V363-5570.pdf. [hereinafter Kia Chronology].
 27   16 ZF Chronology, supra note 11.

      17 Kia Chronology, super note 15.

 28   18 ZF Chronology, supra note 11.




      89862677.1                                             - 11 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 16 of 88 Page ID #:20



  1   presentation included unverified and incorrect information regarding Kia vehicles.19

  2        59. On February 25, 2016, ZF-TRW met with HKMC and MOBIS in South Korea to discuss

  3   its meeting with NHTSA and “the continued investigation of nondeployments with observed

  4   EOS.”20

  5        60. On April 25, 2016, HMA solicited ZF-TRW’s help with analyzing data downloaded from

  6   the ACU of a Hyundai Sonata whose airbags purportedly failed to deploy during a collision. ZF-

  7   TRW “observes damage on the ASIC that is consistent with EOS.”21 HKMC subsequently

  8   communicates that this incident was a commanded non-deployment.22

  9        61. Between May 24-26, 2016, executives of ZF-TRW, HKMC, and MOBIS held another in-

 10   person meeting in Korea to “discuss the ongoing EOS analysis and investigation.”23

 11        62. On July 19, 2016, ZF-TRW attended “another in-person meeting with NHTSA to provide

 12   an update on the ongoing EOS investigation.”24

 13        63. On July 29, 2016, ZF-TRW, HKMC, and MOBIS held another in-person meeting in

 14   Korea to “discuss the NHTSA meeting and continued investigation of nondeployments with

 15   observed EOS on the ACU.”25

 16        64. Between July and August of 2016, ZF-TRW and KMA exchanged several

 17   communications regarding the discussions ZF-TRW had with NHTSA. During that period, ZF-

 18   TRW informed KMA that FCA had decided to recall certain models, and that ZF-TRW disagreed

 19   with FCA’s decision to issue a recall. ZF-TRW advised KMA that its discussions with NHTSA

 20   and FCA did not require a recall by Kia.

 21        65. On Information and belief, Defendants participated in communications meant to slow

 22   down the NHTSA investigation and obfuscate the dangers posed by the ACUs. On information

 23   and belief, Defendants intentionally and repeatedly misstated the reason for airbag non-

 24
 25   19 Kia Chronology, supra note 15.
      20 ZF Chronology, supra note 11.
 26   21 Id.

      22 Id.

 27   23 Id.

      24 Id.

 28   25 Id.




      89862677.1                                   - 12 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 17 of 88 Page ID #:21



  1   deployments in order to hide the apparent defect.

  2        66. Between July and November 2016, HMA received two reports of collisions involving

  3   Hyundai Sonata vehicles in which airbag non-deployments were observed. HMA enlisted the

  4   assistance ZF-TRW to investigate the vehicles’ACUs. “ZF TRW confirmed the recovered ACU

  5   from one of the vehicles as being damaged internally potentially by EOS.”26

  6        67. From November 3, 2016 to August 22, 2017, HMA, and MOBIS requested ZF-TRW’s

  7   help analyzing and inspecting five different airbag non-deployment events.27

  8        68. Between August 24-25, 2017, HMA and KMA requested ZF-TRW’s help with analyzing

  9   data pulled from the ACUs of three different vehicles that experienced airbag non-deployment

 10   during collisions. ZF-TRW observed damage on the ASICs consistent with EOS. Subsequently,

 11   HKMC communicated its assessment that all three incidents were commanded non-

 12   deployments.28

 13        69. Between January and February 2018, HMA and KMA informed ZF-TRW that NHTSA

 14   was requesting information about incidents involving defective ACUs.29

 15        70. On February 21, 2018, HMA and ZF-TRW met to discuss their investigation surrounding

 16   the non-deployment issue and the similarities to the 16V-668 recall campaign, where EOS

 17   appeared to be a main cause of airbag non-deployment in Fiat Chrysler vehicles.30

 18        71. On February 27, 2018, HMA voluntarily recalled more than 154,000 2011 model year

 19   Hyundai Sonatas due to the ACU defect.31

 20        72. The NHTSA recall report describes the defect as follows:

 21        “The subject vehicles are equipped with an Airbag Control Unit (“ACU”) which detects a
           crash signal and commands deployment of the airbags and seatbelt pretensioner. In some
 22        airbag non-deployment allegations, electrical overstress (“EOS”) was observed on an
           Application Specific Integrated Circuit (“ASIC”) inside the ACU.”32
 23
 24
 25   26 Hyundai Chronology, supra note 12.
      27 ZF Chronology, supra note 11.
 26   28 Id.

      29 Id.

 27   30 Hyundai Chronology, supra note 12.

      31 ZF Chronology, supra note 11.

 28   32 Part 573 Safety Recall Report for NHTSA No. 18V-137, supra note 5.




      89862677.1                                               - 13 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 18 of 88 Page ID #:22



  1        73. Between March 19, 2018 and March 28, 2018, HMA conducted seven crash tests

  2   developed by its internal Research and Development team and a third-party engineering firm. The

  3   team was able to replicate EOS damage to the ACU in three of the seven test crashes, with at least

  4   one of the confirmed EOS events resulting in airbag non-deployment.33

  5        74. On June 1, 2018, KMA issued its first recall for 507,587 vehicles related to the ACU

  6   defect. This recall was for 2010-2013 MY Kia Fortes, 2011-2012 MY Kia Optima Hybrids, 2010-

  7   2013 MY Kia Forte Koups, 2011-2013 MY Kia Optimas, and 2011-2012 MY Kia Sedonas.34

  8        75. Even after these initial recalls, Defendants failed to notify consumers that the defective

  9   airbags and seatbelt pretensioners could be hiding in additional vehicles. On April 19, 2019,

 10   NHTSA announced its expanded investigation of the ACUs manufactured by ZF-TRW. NHTSA

 11   estimates the number of affected vehicles to be 12.3 million vehicles, which includes vehicles

 12   manufactured by HMA, KMA, American Honda Motor Co., and Toyota Motor Corporation.35

 13        76. All Defendants were aware of the defects in their products. While HMA and KMA

 14   eventually recalled some vehicles, those recalls did not go far enough to adequately address the

 15   ACU defect. Honda and Toyota have concealed the defect from their customers by refusing to

 16   issue a recall, despite knowing that the same ZF-TRW ACU defect is present in their vehicles.

 17        77. Defendants have worked together to intentionally concealed the ACU defect from the

 18   public for as long as possible, and misrepresented the seriousness of the defect to their customers.

 19        D. Defendants Concealed the Defect

 20        78. Defendants misled consumers about the safety of their vehicles in advertisements and

 21   promotional materials. A reasonable consumer purchases a vehicle assuming that the airbags and

 22   seatbelt pretensioners will deploy appropriately in the event of a collision, as advertised.

 23        79. Despite knowing of the ZF-TRW ACU defect for many years, Defendants advertised their

 24   vehicles as safe and reliable.

 25        80. For examples, Hyundai advertises that the 2019 Sonata is equipped with standard safety

 26
 27   33 Hyundai Chronology, supra note 12.
      34 Part 573 Safety Recall Report for NHTSA No. 18V-137, supra note 7.
 28   35 NHTSA, ODI Resume, supra note 1.




      89862677.1                                               - 14 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 19 of 88 Page ID #:23



  1   features including dual front airbags and front seatbelt pretensioners.36 Kia advertises that the

  2   2019 Optima is equipped with standard safety features including dual front advanced airbags and

  3   front seatbelt pretensioners.37 Honda, through its Acura website, advertises its 2019 RLX as

  4   having front airbags and front seat belts with automatic tensioning.38 Toyota advertises that the

  5   2019 Tacoma is equipped with standard safety features including driver and front passenger

  6   airbags.39

  7        81. Defendants advertised and promised functional safety features in their vehicles and

  8   airbags, and consumers paid a price to receive those features. If consumers had known the truth

  9   about the Class Vehicles, then they would have reasonably made different purchasing choices.

 10                                    V.        CLASS ACTION ALLEGATIONS

 11        A. Class Definitions

 12        82. Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure,

 13   Plaintiffs bring this action on behalf of themselves, the Nationwide Class, and State Classes,

 14   defined as:

 15   Nationwide Class:

 16        All persons or entities in the United States (including its territories and the District of

 17   Columbia) who purchased or leased a Class Vehicle.

 18        83. In addition to the Nationwide class, and pursuant to Federal Rules of Civil Procedure Rule

 19   23(c)(5), Plaintiffs seek to represent the following State Classes as well as any subclasses or issue

 20   classes as Plaintiffs may propose and/or the Court may designate at the time of class certification:

 21   California State Class:

 22        All persons or entities in the state of California who purchased or leased a Class Vehicle.

 23   Iowa State Class:

 24        All persons or entities in the state of Iowa who purchased or leased a Class Vehicle.

 25
      36 2019 Hyundai Sonata, Hyundai Motor America, https://www.hyundaiusa.com/sonata/specifications.aspx?%20specs. (last
 26   visited July 15, 2019).
      37 2019 Kia Optima, Kia Motors America, Inc., https://www.kia.com/us/en/vehicle/optima/2019/features. (last visited July 15,

 27      2019).
      38 2019 Acura RLX, https://www.acura.com/rlx/pricing-and-specs (last visited July 1, 2019).

 28   39 2019 Toyota Tacoma, https://www.toyota.com/tacoma/features/mpg/7594/7544/7582. (last visited July 1, 2019).




      89862677.1                                                 - 15 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 20 of 88 Page ID #:24



  1   Kansas State Class:

  2       All persons or entities in the state of Kansas who purchased or leased a Class Vehicle.

  3   Maryland State Class:

  4       All persons or entities in the state of Maryland who purchased or leased a Class Vehicle.

  5   New York State Class:

  6       All persons or entities in the state of New York who purchased or leased a Class Vehicle.

  7   Washington State Class:

  8       All persons or entities in the state of Washington who purchased or leased a Class Vehicle.

  9       84. Excluded from the Classes are individuals who have personal injury claims resulting from

 10   the conduct and defects alleged herein; Defendants and their subsidiaries, affiliates, officers, and

 11   employees; Class Counsel and their employees; the Judge to whom this case is assigned and his

 12   or her immediate family; associated court staff assigned to this case; and all persons who timely

 13   elect to exclude themselves from the Classes.

 14       85. Plaintiffs reserve the right to modify the definition of the Nationwide and/or any State

 15   Class prior to class certification.

 16       86. Certification of Plaintiffs’ claims for classwide treatment is appropriate because Plaintiffs

 17   can prove the elements of their claims regarding liability and entitlement to damages on a

 18   classwide basis using the same evidence as would be used to prove those elements in individual

 19   actions alleging the same claim. This action has been brought and may be properly maintained on

 20   behalf of the Nationwide Class and/or State Classes proposed herein under Federal Rule of Civil

 21   Procedure 23.

 22       B. Class Certification Requirements

 23       87. Numerosity: Rule 23(a)(1): There are millions of Class Vehicles Nationwide. Individual

 24   joinder of all Class members is impracticable. The precise number of Class members may be

 25   ascertained from Defendants’ records and vehicle registration records. Plaintiffs anticipate

 26   providing appropriate notice of this action to the Class members by Court-approved notice

 27   dissemination methods, which may include U.S. mail, electronic mail, internet postings, social

 28   media, and published notice.


      89862677.1                                      - 16 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 21 of 88 Page ID #:25



  1       88. Commonality and Predominance: Rules 23(a)(2) and 23(b)(3): This action involves

  2   significant common questions of law and fact, which predominate over any questions affecting

  3   individual Class members. These include, but are not limited to, the following:

  4                  a. Whether Defendant ZF-TRW designed, manufactured, and distributed

  5                      defective ACU parts for installation in Class Vehicles;

  6                  b. Whether the Class Vehicles have the defect alleged herein; and whether that

  7                      defect constitutes a safety defect;

  8                  c. Whether Defendants knew or should have known that the Class Vehicles

  9                      contained defects as alleged herein;

 10                  d. Whether Defendants had a duty to disclose the defective nature of the Class

 11                      Vehicles to Plaintiffs and Class members;

 12                  e. Whether Defendants engaged in unfair, deceptive, unlawful and/or

 13                      fraudulent acts or practices, in trade or commerce, by failing to disclose that

 14                      the class vehicles were designed, manufactured, and sold with defective

 15                      airbag components;

 16                  f. Whether Defendants’ statements, concealments, and omissions regarding the

 17                      class vehicles, were material, in that a reasonable consumer could consider

 18                      them important in purchasing, selling, maintaining, or operating such

 19                      vehicles;

 20                  g. Whether Plaintiffs and the other Class members overpaid for their Class

 21                      Vehicles as a result of the defects and Defendants’ concealment;

 22                  h. Whether Plaintiffs suffered out-of-pocket losses as a result of the defects

 23                      alleged herein and whether they will suffer out-of-pocket losses as a result of

 24                      any proposed recall;

 25                  i. Whether Defendants’ concealment of the true nature of the Class Vehicles

 26                      would have induced a reasonable consumer to act to his or her detriment by

 27                      purchasing and/or leasing the Class Vehicles;

 28                  j. Whether Defendants’ conduct tolls any or all applicable limitations period


      89862677.1                                    - 17 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 22 of 88 Page ID #:26



  1                       by acts of fraudulent concealment, application of the discovery rule, or

  2                       equitable estoppel;

  3                   k. Whether Plaintiffs and the other Class members are entitled to damages and

  4                       other monetary relief and, if so, in what amount; and

  5                   l. Whether Defendants conspired with others to violate RICO.

  6       89. Typicality: Rule 23(a)(3): Plaintiffs’ claims are typical of the claims of the Class

  7   members whom they seek to represent under Federal Rule of Civil Procedure 23(a)(3), because

  8   Plaintiffs and each Class member purchased a Class Vehicle and were similarly injured through

  9   Defendants’ wrongful conduct as described above. Plaintiffs and the other Class members

 10   suffered damages as a direct proximate result of the same wrongful practices by Defendants.

 11   Plaintiffs’ claims arise from the same practices and courses of conduct that give rise to the claims

 12   of the other Class members. Plaintiffs’ claims are based upon the same legal theories as the

 13   claims of the other Class members.

 14       90. Adequacy: Rule 23(a)(4): Plaintiffs will fairly and adequately represent and protect the

 15   interests of the Class members as required by Federal Rule of Civil Procedure 23(a)(4). Plaintiffs

 16   have retained counsel competent and experienced in complex class action litigation, including

 17   vehicle defect litigation and other consumer protection litigation. Plaintiffs intend to prosecute

 18   this action vigorously. Neither Plaintiffs nor their counsel have interests that conflict with the

 19   interests of the other Class members. Therefore, the interests of the Class members will be fairly

 20   and adequately protected.

 21       91. Declaratory and Injunctive Relief: Rule 23(b)(2). Defendants have acted or refused to

 22   act on grounds generally applicable to Plaintiffs and the other members of the Class, thereby

 23   making appropriate final injunctive relief and declaratory relief, as described below, with respect

 24   to the Class as a whole.

 25       92. Superiority: Rule 23(b)(3): A class action is superior to any other available means for the

 26   fair and efficient adjudication of this controversy, and no unusual difficulties are likely to be

 27   encountered in the management of this class action. The damages or other financial detriment

 28   suffered by Plaintiffs and the other Class members are relatively small compared to the burden


      89862677.1                                     - 18 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 23 of 88 Page ID #:27



  1   and expense that would be required to individually litigate their claims against Defendants, so it

  2   would be impracticable for members of the Class to individually seek redress for Defendants’

  3   wrongful conduct.

  4       93. Even if Class members could afford individual litigation, the court system could not.

  5   Individualized litigation creates a potential for inconsistent or contradictory judgments, and

  6   increases the delay and expense to all parties and the court system. By contrast, the class action

  7   device presents far fewer management difficulties and provides the benefits of single

  8   adjudication, economies of scale, and comprehensive supervision by a single court.

  9                                    VI. EQUITABLE TOLLING

 10       A. Discovery Rule

 11       94. The tolling doctrine was made for cases of concealment like this one. Plaintiffs and Class

 12   members did not discover, and could not have discovered through the exercise of reasonable

 13   diligence, that Defendants had actively conspired to conceal the true nature of the defect alleged

 14   herein. Even if a Class member had received notification of a prior recall, or experienced an

 15   airbag non-deployment during a collision, there would be no way for that Class member to

 16   discover the Defendants’ efforts to conceal the defect. Therefore, all applicable statutes of

 17   limitation have been tolled by operation of the discovery rule.

 18       B. Fraudulent Concealment

 19       95. Any applicable statute of limitations has been tolled by Defendants’ knowledge, active

 20   concealment, and denial of the facts alleged herein. All Defendants have known, or should have

 21   known, of the defect since at least 2016, which is when FCA issued its first recall, if not

 22   considerably earlier. ZF-TRW, HMA, and KMA knew of the defect since at least August 2011.

 23   However, KMA did not disclose the defect to safety regulators until 2018. To this day, ZF-TRW,

 24   Honda, and Toyota still refuse to acknowledge the Defect. Therefore, all applicable statutes of

 25   limitation have been tolled as result of Defendants’ knowing, ongoing, and active concealment of

 26   the defect alleged herein.

 27       C. Estoppel

 28       96. Defendants were and are under a continuous duty to disclose to Plaintiffs and Class


      89862677.1                                    - 19 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 24 of 88 Page ID #:28



  1   members the true character, quality, and nature of the Class Vehicles. Instead, they actively

  2   concealed the true character, quality, and nature of the Class vehicles. Plaintiffs and Class

  3   members reasonably relied on Defendants’ misrepresentations and omissions of these facts, and

  4   Defendants are therefore estopped from relying on any statute of limitations in defense of this

  5   action.

  6                                     VII. CLAIMS FOR RELIEF

  7       A. Claims Asserted on Behalf of the Nationwide Class

  8                                       COUNT I
         RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT (“RICO”)
  9                           (Violation of 18 U.S.C. § 1962(c))
                    (Against ZF-TRW and The Hyundai/Kia Defendants)
 10
 11       97. Plaintiffs re-allege and incorporate the allegations in the preceding paragraphs as though
 12   fully set forth herein.
 13       98. Plaintiffs bring this claim on behalf of themselves, and the members of the proposed
 14   Nationwide Class, against ZF-TRW and the Hyundai/Kia Defendants with regard to the Defective
 15   ACUs that the Defendants manufactured, sold, or misrepresented a safe.
 16       99. ZF-TRW, the Hyundai/Kia Defendants, and MOBIS are all “persons” under 18 U.S.C. §
 17   1961(3).
 18       100.        Plaintiffs and Class members are “persons[s] injured in his or her business or
 19   property” by reason of the Hyundai/Kia Defendants’ and ZF-TRW’s violation of RICO within the
 20   meaning of 18 U.S.C. § 1964(c).
 21       101.        Since 2011, ZF-TRW and the Hyundai/Kia Defendants shared information about
 22   airbag non-deployments, jointly and secretly; investigated the possible causes of those failed
 23   deployments; delayed and/or prevented the release of inculpatory information; misled regulatory
 24   authorities; and maintained a consistent public posture as to the scope of vehicles affected by the
 25   Defective ACUs, and the safety risks posed by the defect.
 26       102.        The Hyundai/Kia Defendants’ close cooperation with ZF-TRW on issues
 27   surrounding the Defective ACUs, and joint participation in predicate acts described below,
 28

      89862677.1                                     - 20 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 25 of 88 Page ID #:29



  1   evidence not only the formation of a common purpose to conduct the ACU RICO Enterprise

  2   through a pattern of racketeering activity, but also a conspiracy to participate in a RICO

  3   enterprise by conducting the affairs of such an enterprise through a pattern of racketeering

  4   activity.

  5                   The ACU RICO Enterprise

  6       103.        The following persons, and others currently unknown, are or have been members

  7   of, and constitute an “association-in-fact enterprise,” within the meaning of RICO, and will be

  8   referred to herein collectively as the ACU RICO Enterprise:

  9                a. ZF-TRW, who, designed and manufactured the Defective ACUs and provided

 10                   services to the Hyundai/Kia Defendants, and MOBIS in post-crash investigations.

 11                   ZF-TRW knew about the Defective ACUs, and they concealed and/or

 12                   misrepresented the scope and nature of the defect to the public and regulators for

 13                   close to a decade and still refuse to entirely acknowledge it.

 14                 b. MOBIS, who, with ZF-TRW’s help, knowingly supplied millions of Defective

 15                     ACUs and concealed and/or misrepresented the scope and nature of the defect

 16                     from the public and regulators for close to a decade and still refuse to entirely

 17                     acknowledge it.

 18                 c. The Hyundai/Kia Defendants, who designed, manufactured, and sold millions of

 19                     vehicles equipped with the Defective ACUs that it knew, or were reckless in not

 20                     knowing, contained the defect, concealed and/or misrepresented the scope and

 21                     nature of the defect to the public and regulators since August of 2011, while

 22                     falsely and inaccurately representing that their vehicles were safe, thereby

 23                     deceiving Plaintiffs and Class members.

 24       104.        The ACU RICO Enterprise, which engaged in, and whose activities affected

 25   interstate and foreign commerce, includes individuals and corporate entities associated in fact

 26   within the meaning of 18 U.S.C. § 1961(4) and consists of “persons” associated together for the

 27   common purpose. The ACU RICO Enterprise had an ongoing organization with an ascertainable

 28   structure and functioned as a continuing unit with separate roles and responsibilities.


      89862677.1                                     - 21 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 26 of 88 Page ID #:30



  1       105.       At all relevant times, ZF-TRW and the Hyundai/Kia Defendants operated,

  2   controlled, or managed the ACU RICO Enterprise through a variety of actions. The Hyundai/Kia

  3   Defendants’ participation in the ACU RICO Enterprise was necessary for the successful operation

  4   of its scheme to defraud, because the Hyundai/Kia Defendants manufactured, marketed, and sold

  5   Class Vehicles with the Defective ACUs; concealed the nature and scope of the defect; and

  6   profited from such concealment. ZF-TRW’s participation in the ACU RICO Enterprise was

  7   necessary for the successful operation of the scheme to defraud, because ZF-TRW designed and

  8   provided support related to analysis of the ACU data. MOBIS’s participation in the scheme was

  9   necessary for the successful operation of the enterprise, because MOBIS supplied the Defective

 10   ACUs that were installed in the Class Vehicles.

 11       106.       Members of the ACU RICO Enterprise all served a common purpose: to maximize

 12   the revenue and profitability of its members by delaying the recall of the Defective ACUs and

 13   continuing to unlawfully sell unreasonably dangerous vehicles containing Defective ACUs.

 14       107.       Members of the ACU RICO Enterprise pursued their common purpose by

 15   engaging in a pattern of racketeering activity that included a common fraudulent scheme to

 16   increase sales by omitting information from the public regarding the Defective ACUs.

 17       108.       Members of the ACU RICO Enterprise benefited from the common purpose: the

 18   Hyundai/Kia Defendants sold or leased more Class Vehicles and receive more for those vehicles

 19   than they would have otherwise, had the scope and nature of the Defective ACUs not been

 20   concealed; and ZF-TRW and MOBIS sold more Defective ACUs to the Hyundai/Kia Defendants

 21   than they would have otherwise, had the scope and nature of the defect not been concealed.

 22                  Pattern of Racketeering Activity

 23       109.       ZF-TRW, the Hyundai/Kia Defendants, and MOBIS conducted and participated in

 24   the conduct of the affairs of the ACU RICO Enterprise through a pattern of racketeering activity

 25   that began in August of 2011, and continues to this day, consisting of numerous and repeated

 26   violations of the federal mail and wire fraud statutes, which prohibit the use of any interstate or

 27   foreign mail or wire facility for the purpose of executing a scheme to defraud, in violation of 18

 28   U.S.C. §§ 1341 and 1343.


      89862677.1                                     - 22 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 27 of 88 Page ID #:31



  1       110.       For ZF-TRW and the Hyundai/Kia Defendants, the purpose of the scheme to

  2   defraud was to conceal the scope and nature of the Defective ACUs in the United States in order

  3   to avoid incurring the expenses associated with repairing the Defective ACUs in the vehicles that

  4   the Hyundai/Kia Defendants were obligated to recall. By concealing the scope and nature of the

  5   Defective ACUs, ZF-TRW and the Hyundai/Kia Defendants also maintained and boosted

  6   consumer confidence in the Hyundai and Kia brands and avoided remediation costs and negative

  7   publicity, all of which furthered the scheme to defraud and helped ZF-TRW, the Hyundai/Kia

  8   Defendants, and MOBIS sell more vehicles and airbags than they otherwise would have, and to

  9   earn a much higher profit on those sales.

 10       111.       As detailed in the general factual allegations, ZF-TRW and the Hyundai/Kia

 11   Defendants were well aware of the risks of an EOS event damaging the ASIC during a crash

 12   event but intentionally subjected Plaintiffs and Class members to those risks, or consciously

 13   disregarded those risks, in order to maximize their profits. Even after ZF-TRW and the

 14   Hyundai/Kia Defendants were aware of multiple airbag non-deployments in ZF-TRW ACUs

 15   installed in vehicles for which the Hyundai/Kia Defendants were responsible to recall, ZF-TRW

 16   and the Hyundai/Kia Defendants continued to conceal the nature and scope of the Defective

 17   ACUs from regulators and the public. This enabled ZF-TRW and the Hyundai/Kia Defendants to

 18   escape investigation and the costs associated with recalls.

 19       112.       To further the scheme to defraud, ZF-TRW, the Hyundai/Kia Defendants, and

 20   MOBIS conspired to, and did repeatedly, misrepresent and conceal the nature and scope of the

 21   Defective ACUs. As late as the end of 2017, ZF-TRW and the Hyundai/Kia Defendants refused

 22   to publicly acknowledge that the uniform defect existed in all vehicles with ACU components,

 23   when in fact Defendants knew that the defect is manifest in every ZF-TRW ACU.

 24       113.       To further the scheme to defraud, the Hyundai/Kia Defendants promoted the

 25   safety, reliability, and quality of its vehicles, while at the same time concealing the nature and

 26   scope of the Defective ACUs.

 27       114.       To carry out or attempt to carry out the scheme to defraud ZF-TRW and the

 28   Hyundai/Kia Defendants conducted or participated in the conduct of the affairs of the ACU RICO


      89862677.1                                     - 23 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 28 of 88 Page ID #:32



  1   Enterprise through the following pattern of racketeering activity that employed the use of the mail

  2   and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud):

  3                   a. ZF-TRW and the Hyundai/Kia Defendants devised and furthered the scheme

  4                       to defraud by use of the mail, telephone, and Internet and transmitted or

  5                       caused to be transmitted, by means of mail and wire communication

  6                       traveling in interstate or foreign commerce, writing(s) and/or signal(s),

  7                       including the Hyundai/Kia Defendants’ websites, communications with the

  8                       NHTSA, statements to the press, and communications with other members

  9                       of the ACU RICO Enterprise, as well as advertisements and other

 10                       communications to their customers, including Plaintiffs and Class members;

 11                       and

 12                   b. ZF-TRW and the Hyundai/Kia Defendants utilized the interstate and

 13                       international mail the wires for the purpose of obtaining money or property,

 14                       by means of the omissions, false pretense, and misrepresentations described

 15                       herein.

 16       115.       ZF-TRW’s and the Hyundai/Kia Defendants’ pattern of racketeering activity in

 17   violation of the mail and wire fraud statutes included, but was not limited to, the following:

 18                a. From August of 2011 through at least 2017, ZF-TRW and the Hyundai/Kia

 19                    Defendants repeatedly transmitted, or cause to be transmitted, by means of the

 20                    mail and wire facilities traveling in interstate or foreign commerce, between the

 21                    Hyundai/Kia Defendants’ facilities in California and ZF-TRW’s facilities in

 22                    Michigan, countless shipments of, and payments for, millions of ACUs. These

 23                    regular, repeated shipments facilitated and furthered the scheme to defraud.

 24                b. Around August of 2011, ZF-TRW and the Hyundai/Kia Defendants transmitted

 25                    or caused to be transmitted, by means of mail and wire communication traveling

 26                    in interstate or foreign commerce, among the Hyundai/Kia Defendants in

 27                    California and ZF-TRW in Michigan, communications concerning an airbag

 28                    non-deployment that occurred during a crash in China. ZF-TRW communicated


      89862677.1                                    - 24 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 29 of 88 Page ID #:33



  1                   that the damage to the ASIC was caused by EOS, but the Hyundai/Kia

  2                   Defendants represented that incident was a “commanded nondeployment” and

  3                   thus was not the result of a defect. The Hyundai/Kia Defendants failed to timely

  4                   disclose these facts to the public and regulators in order to conceal the scope

  5                   and nature of the Defective ACUs and to promote the purported safety of the

  6                   Hyundai/Kia Defendants vehicles.

  7                c. In March of 2012, ZF-TRW and the Hyundai/Kia Defendants transmitted or

  8                   caused to be transmitted, by means of mail and wire communication traveling in

  9                   interstate or foreign commerce, among the Hyundai/Kia Defendants in

 10                   California and ZF-TRW in Michigan, communications concerning an airbag

 11                   non-deployment that occurred during a crash in Egypt. ZF-TRW communicated

 12                   that the damage to the ASIC was caused by EOS, but the Hyundai/Kia

 13                   Defendants represented that incident as a “commanded nondeployment” and

 14                   thus was not the result of a defect. The Hyundai/Kia Defendants failed to timely

 15                   disclose these facts to the public and regulators in order to conceal the scope

 16                   and nature of the Defective ACUs and to promote the purported safety of the

 17                   Hyundai/Kia Defendants vehicles.

 18                d. Between December 1-3 of 2011, ZF-TRW and the Hyundai/Kia Defendants

 19                   transmitted or caused to be transmitted, by means of mail and wire

 20                   communication traveling in interstate or foreign commerce, among the

 21                   Hyundai/Kia Defendants in California and ZF-TRW in Michigan,

 22                   communications concerning an airbag non-deployment that occurred during two

 23                   vehicle crashes. ZF-TRW communicated that the damage to both ASIC was

 24                   caused by EOS, but the Hyundai/Kia Defendants represented that one incident

 25                   was a “commanded nondeployment” and the other was “under investigation.”

 26                   The Hyundai/Kia Defendants failed to timely disclose these facts to the public

 27                   and regulators in order to conceal the scope and nature of the Defective ACUs

 28                   and to promote the purported safety of the Hyundai/Kia Defendants vehicles.


      89862677.1                                   - 25 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 30 of 88 Page ID #:34



  1                e. On April 25, 2016, ZF-TRW and the Hyundai/Kia Defendants transmitted or

  2                   caused to be transmitted, by means of mail and wire communication traveling in

  3                   interstate or foreign commerce, among the Hyundai/Kia Defendants in

  4                   California and ZF-TRW in Michigan, communications concerning an airbag

  5                   non-deployment that occurred during a crash. ZF-TRW communicated that the

  6                   damage to the ASIC was caused by EOS, but the Hyundai/Kia Defendants

  7                   represented that incident was a “commanded nondeployment” and thus was not

  8                   the result of a defect. The Hyundai/Kia Defendants failed to timely disclose

  9                   these facts to the public and regulators in order to conceal the scope and nature

 10                   of the Defective ACUs and to promote the purported safety of the Hyundai/Kia

 11                   Defendants vehicles.

 12                f. Between and around January and July 2016, ZF-TRW and the Hyundai/Kia

 13                   Defendants caused to be transmitted, by means of mail and wire communication

 14                   traveling in interstate or foreign commerce, from the Hyundai/Kia Defendants

 15                   in California and ZF-TRW in Michigan to the offices of NHTSA in

 16                   Washington, D.C., misrepresentations and omissions regarding the Defective

 17                   ACUs, including that the defect was not present in Hyundai and Kia brand

 18                   vehicles. ZF-TRW and the Hyundai/Kia Defendants knew that these statements

 19                   were false and that the defect was present in millions of vehicles, and yet they

 20                   did nothing to meaningfully notify the appropriate regulators or notify the Class.

 21                g. Between August 24-25 of 2017, ZF-TRW and the Hyundai/Kia Defendants

 22                   transmitted or caused to be transmitted, by means of mail and wire

 23                   communication traveling in interstate or foreign commerce, among the

 24                   Hyundai/Kia Defendants in California and ZF-TRW in Michigan,

 25                   communications concerning an airbag non-deployment that occurred during

 26                   three vehicle crashes. ZF-TRW communicated that the damage to all three

 27                   ASIC was caused by EOS, but the Hyundai/Kia Defendants represented that all

 28                   three incidents were “commanded nondeployments.” The Hyundai/Kia


      89862677.1                                   - 26 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 31 of 88 Page ID #:35



  1                   Defendants failed to timely disclose these facts to the public and regulators in

  2                   order to conceal the scope and nature of the Defective ACUs and to promote the

  3                   purported safety of the Hyundai/Kia Defendants vehicles.

  4                h. Between 2011 and the end of 2017, ZF-TRW had knowledge that the

  5                   Hyundai/Kia Defendants were misrepresenting multiple airbag non-deployment

  6                   crashes as “commanded nondeployments.” However, ZF-TRW acting in its role

  7                   as part of the ACU RICO Enterprise did not report these misrepresentations to

  8                   the public or NHTSA. ZF-TRW also failed to report its knowledge of the

  9                   Defective ACUs to NHTSA and the public until many years after discovering

 10                   the issues.

 11                i. In April of 2018, the Hyundai/Kia Defendants caused to be transmitted, by

 12                   means of mail and wire communication traveling in interstate or foreign

 13                   commerce, from the Hyundai/Kia Defendants’ offices in California to the

 14                   offices of NHTSA in Washington, D.C., misrepresentations and omissions

 15                   regarding the Defective ACUs, including a chronology of events that omitted

 16                   numerous airbag non-deployments of which the Hyundai/Kia Defendants were

 17                   aware, in order to conceal the scope and nature of the Defective ACUs and to

 18                   promote the purported safety of the Hyundai/Kia Defendants vehicles.

 19                j. On or around August 30, 2018, the Hyundai/Kia Defendants caused to be

 20                   transmitted, by means of mail and wire communication traveling in interstate or

 21                   foreign commerce, from the Hyundai/Kia Defendants’ offices in California to

 22                   the offices of NHTSA in Washington, D.C., misrepresentations and omissions

 23                   regarding the Defective ACUs, including a chronology of events that omitted

 24                   numerous airbag non-deployments of which the Hyundai/Kia Defendants were

 25                   aware, in order to conceal the scope and nature of the Defective ACUs and to

 26                   promote the purported safety of the Hyundai/Kia Defendants vehicles.

 27       116.      ZF-TRW and the Hyundai/Kia Defendants’ conduct in furtherance of this scheme

 28   was intentional. Plaintiffs and Class members were directly harmed as a result of ZF-TRW and


      89862677.1                                   - 27 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 32 of 88 Page ID #:36



  1   the Hyundai/Kia Defendants’ intentional conduct. Plaintiffs, Class members, and federal

  2   regulators, among others, relied on ZF-TRW and the Hyundai/Kia Defendants’ material

  3   misrepresentations and omissions.

  4       117.       As described throughout this complaint, on or after August of 2011, ZF-TRW, the

  5   Hyundai/Kia Defendants, and MOBIS conspired to or did engage in a pattern of related and

  6   continuous predicate acts. Each predicate act was conducted with the common purpose of

  7   defrauding Plaintiffs and other Class members and obtaining significant monies and revenues

  8   from them while providing vehicles with Defective ACUs worth significantly less than the

  9   purchase price paid. The predicate acts were not isolated events. They had the same or similar

 10   results, participants, victims, and methods of commission.

 11       118.       The predicate acts all had the purpose of generating significant revenue and profits

 12   for ZF-TRW and the Hyundai/Kia Defendants at the expense of Plaintiffs and Class members.

 13   The predicate acts were committed or cause to be committed by ZF-TRW and the Hyundai/Kia

 14   Defendants through their participation in the ACU RICO Enterprise and in furtherance of its

 15   fraudulent scheme, which involved obtaining Plaintiffs’ and Class members’ funds and to avoid

 16   the expenses associated with remediating the Defective ACUs.

 17       119.       By reason of and as a result of the conduct of ZF-TRW and the Hyundai/Kia

 18   Defendants, and in particular, the pattern of racketeering activity described above, Plaintiffs and

 19   Class members have been injured in their business and/or property in multiple ways, including

 20   but not limited to:

 21                   a. overpayment for leased or purchased Class Vehicles, due to Plaintiffs belief

 22                         that they were paying for vehicles with safe airbag systems, but actually

 23                         received vehicles with the ACU defect, depriving Plaintiffs and Class

 24                         members the benefit of their bargain; and

 25                   b. Class Vehicles have diminished in value, thus reducing their resale values.

 26       120.       ZF-TRW and the Hyundai/Kia Defendants’ violations of 18 U.S.C. § 1962(c) have

 27   directly and proximately caused injuries and damages to Plaintiffs and Class members, and

 28   Plaintiffs and Class members are entitled to bring this action for three times their actual damages,


      89862677.1                                      - 28 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 33 of 88 Page ID #:37



  1   as well as injunctive and other equitable relief and costs and reasonable attorneys’ fees pursuant

  2   to 18 U.S.C. §§ 1964(a) and (c).

  3                                      COUNT II
         RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT (“RICO”)
  4                           (Violation of 18 U.S.C. § 1962(d))
                    (Against ZF-TRW and The Hyundai/Kia Defendants)
  5
  6       121.       Plaintiffs bring this claim on behalf of themselves and members of the Nationwide
  7   Class.
  8       122.       Plaintiffs re-allege and incorporate the allegations set forth above.
  9       123.       At all relevant times, ZF-TRW, the Hyundai/Kia Defendants, and MOBIS were
 10   associated with the ACU RICO Enterprise and agreed and conspired to violate 18 U.S.C. §
 11   1962(c), by agreeing to conduct and participate in, directly and indirectly, in the conduct of the
 12   affairs of the ACU RICO Enterprise through a pattern of racketeering activity, in violation of 18
 13   U.S.C. § 1962(d). ZF-TRW, the Hyundai/Kia Defendants, and MOBIS also agreed to the
 14   objective of the conspiracy or to commit at least two racketeering predicate acts.
 15       124.       ZF-TRW, the Hyundai/Kia Defendants, and MOBIS, for the last nine years, have
 16   been sharing information about the Defective ACUs, their inability to meet safety specifications,
 17   and airbag failures experienced by other automakers; delayed and/or prevented the release of
 18   inculpatory information; and maintained a consistent public posture as to the scope of vehicles
 19   affected by the Defective ACUs and the safety risks those airbags posed. ZF-TRW, the
 20   Hyundai/Kia Defendants, and MOBIS’ close cooperation on issues surrounding the Defective
 21   ACUs and joint participation in the predicate acts described below is evidence of the conspiracy.
 22       125.       ZF-TRW and the Hyundai/Kia Defendants committed, and cause to be committed,
 23   a series of overt acts in furtherance of the conspiracy and to affect the objects thereof.
 24   Specifically, the following conduct in overt acts demonstrate the ongoing conspiracy between ZF-
 25   TRW, the Hyundai/Kia Defendants, and MOBIS:
 26                   a. ZF-TRW, the Hyundai/Kia Defendants, and MOBIS continued to encounter
 27                       non-deployments in the ACUs manufactured by ZF-TRW and installed in
 28

      89862677.1                                     - 29 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 34 of 88 Page ID #:38



  1                        Hyundai and Kia branded vehicles, but agreed to continue representing their

  2                        vehicles a safe.

  3                   b. ZF-TRW, the Hyundai/Kia Defendants, and MOBIS also agreed to act to

  4                        prevent any recall of the Defective ACUs. The Hyundai/Kia Defendants did

  5                        not commence an official recall of their vehicles until 2018. Even then, the

  6                        Hyundai/Kia Defendants limited the scope of the recall to specific car

  7                        models and years. The Hyundai/Kia Defendants falsely claimed that the

  8                        risks caused by the Defective ACUs was not present in any other models not

  9                        recalled. The Hyundai/Kia Defendants also mischaracterized the defect as

 10                        occurring in lower frequency than was known by ZF-TRW, the Hyundai/Kia

 11                        Defendants, and MOBIS. ZF-TRW and MOBIS to the date of filing this

 12                        complaint have never issued a safety recall of the Defective ACUs.

 13       126.       ZF-TRW, the Hyundai/Kia Defendants, and MOBIS agreed to and did conduct and

 14   participate in the conduct of the ACU RICO Enterprise’s affairs through a pattern of racketeering

 15   activity and for the unlawful purpose of defrauding Plaintiffs and Class members, as more fully

 16   described above.

 17       127.       As a direct and proximate result of ZF-TRW and the Hyundai/Kia Defendants’

 18   conspiracy and violation of 18 U.S.C. § 1962(d), Plaintiffs and Class members have been injured

 19   in their business and/or property in multiple ways, including but not limited to:

 20                a. overpayment for leased or purchased Class Vehicles, due to Plaintiffs belief that

 21                      they were paying for vehicles with safe airbag systems, but actually received

 22                      vehicles with the ACU defect, depriving Plaintiffs and Class members the

 23                      benefit of their bargain; and

 24                b. Class Vehicles have diminished in value, thus reducing their resale values.

 25       128.       Had ZF-TRW and the Hyundai/Kia Defendants been entirely forthcoming with

 26   NHTSA and with the public in a timely manner about the vast scope of the Defective ACUs and

 27   the grave risks they posed to countless vehicle occupants, as was their duty, Plaintiffs would not

 28   have suffered these harms.


      89862677.1                                         - 30 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 35 of 88 Page ID #:39



  1       129.        ZF-TRW and the Hyundai/Kia Defendants’ conspiracy to commit mail fraud

  2   and/or wire fraud was reasonably calculated to deceive persons of ordinary prudence and

  3   comprehension, and was committed with reckless indifference to the truth if not the outright

  4   intent to deceive.

  5       130.        ZF-TRW and the Hyundai/Kia Defendants’ conspiracy to violate 18 U.S.C. §

  6   1962(c) was committed with the specific intent to defraud, thereby entitling Plaintiffs to treble

  7   damages under 18 U.S.C. § 1964(c).

  8       131.        ZF-TRW and the Hyundai/Kia Defendants’ violations of 18 U.S.C. § 1962(d) have

  9   directly and proximately caused injuries and damages to Plaintiffs and Class members, and

 10   Plaintiffs and Class members are entitled to bring this action for three times their actual damages,

 11   as well as injunctive and other equitable relief and costs and reasonable attorneys’ fees pursuant

 12   to 18 U.S.C. §§ 1964(a) and 1964(c).

 13                                    COUNT III
         BREACH OF THE IMPLIED AND WRITTEN WARRANTY MAGNUSON – MOSS
 14                                 WARRANTY ACT
                                (15 U.S.C. §§ 2301, et seq.)
 15
                      (Against The Vehicle Manufacturer Defendants)
 16
 17       132.        Plaintiffs incorporate by reference all preceding allegations as though fully set
 18   forth herein.
 19       133.        Plaintiffs bring this Count on behalf of themselves and the Nationwide Class
 20   against the Vehicle Manufacturer Defendants.
 21       134.        This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by
 22   virtue of 28 U.S.C. § 1332 (a)-(d).
 23       135.        Plaintiffs and Class members are “consumers” within the meaning of 15 U.S.C. §
 24   2301(3).
 25       136.        Each of the Vehicle Manufacturer Defendants is a “supplier” and “warrantor”
 26   within the meaning of 15 U.S.C. § 2301(4)-(5), respectively.
 27       137.        The Class Vehicles are “consumer products” within the meaning of 15 U.S.C. §
 28

      89862677.1                                     - 31 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 36 of 88 Page ID #:40



  1   2301(1).

  2       138.       15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is

  3   damaged by the failure of a warrantor to comply with a written or implied warranty.

  4       139.       The amount in controversy of Plaintiffs’ individual claims meets or exceeds

  5   $25.00 in value. In addition, the amount in controversy meets or exceeds $50,000 in value

  6   (exclusive of interest and costs) on the basis of all claims to be determined in this lawsuit.

  7       140.       The Vehicle Manufacturer Defendants provided Plaintiff and each member of the

  8   Class with “written warranties” and “implied warranties,” as identified above, which are covered

  9   under 15 U.S.C. § 2301(6) and (7), respectively.

 10       141.       The terms of these warranties became part of the basis of the bargain when

 11   Plaintiff and each member of the Class purchased their Class Vehicles.

 12       142.       The Vehicle Manufacturer Defendants have breached these warranties. The Class

 13   Vehicles are defective, as described above, which resulted in the problems and failures also

 14   described above.

 15       143.       The Vehicle Manufacturer Defendants’ conduct as described herein, including

 16   knowledge of the defects inherent in the vehicles and the Vehicle Manufacturer Defendants’

 17   action, and inaction, in the face of the knowledge, the Vehicle Manufacturer Defendants have

 18   failed to comply with their obligations under their written and implied promises, warranties, and

 19   representations.

 20       144.       Pursuant to 15 U.S.C. § 2310(e), Plaintiffs are entitled to bring this class action,

 21   and are not required to give the Vehicle Manufacturer Defendants notice and an opportunity to

 22   cure, until such time as the Court determines the representative capacity of Plaintiffs pursuant to

 23   Rule 23 of the Federal Rules of Civil Procedure. Furthermore, affording each of the Vehicle

 24   Manufacturer Defendants a reasonable opportunity to cure its breach of written warranties would

 25   be unnecessary and futile. At the time of the sale or lease of each Class Vehicle, each of the

 26   Vehicle Manufacturer Defendants knew, or should have known, or was reckless in not knowing

 27   of its misrepresentations and omissions concerning the Class Vehicles’ inability to perform as

 28   warranted, but nonetheless failed to rectify the situation and/or disclose the design defect. Under


      89862677.1                                     - 32 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 37 of 88 Page ID #:41



  1   the circumstances, the remedies available under any informal settlement procedure would be

  2   inadequate and any requirement that Plaintiff or members of the Class resort to an informal

  3   dispute resolution procedure and/or afford each of the Vehicle Manufacturer Defendants a

  4   reasonable opportunity to cure its breach of warranties is excused and thereby deemed satisfied.

  5       145.        In their capacity as warrantor, and by the conduct described herein, any attempts

  6   by the Vehicle Manufacturer Defendants to limit the implied warranties in a manner that would

  7   exclude coverage of the defects is unconscionable and any such effort to disclaim, or otherwise

  8   limit, liability for the defect is null and void.

  9       146.        All jurisdictional prerequisites have been satisfied.

 10       147.        Privity of contract is not required here because Plaintiffs and each member of the

 11   Class are intended beneficiaries of the Vehicle Manufacturer Defendants’ implied and express

 12   warranties. The warranty agreements were designed for and intended to benefit consumers only.

 13   Finally, privity is also not required because the Class Vehicles are dangerous instrumentalities

 14   due to the defect alleged herein.

 15       148.        As a direct and proximate result of the Vehicle Manufacturer Defendants’ breach

 16   of the written and implied warranties, Plaintiff and each member of the Class have suffered

 17   damages.

 18       149.        Plaintiffs, individually and on behalf of the Class, seek all damages permitted by

 19   law, including compensation for the monetary difference between the Class Vehicles as warranted

 20   and as sold; compensation for the reduction in resale value; the cost of purchasing, leasing, or

 21   renting replacement vehicles, along with all other incidental and consequential damages, statutory

 22   attorney fees, and all other relief allowed by law.

 23                                               COUNT IV
                                          FRAUD BY CONCEALMENT
 24
                                            (Against All Defendants)
 25
 26       150.        Plaintiffs incorporate by reference all preceding allegations as though fully set

 27   forth herein.

 28       151.        Plaintiffs bring this Action on behalf of themselves and the Nationwide Class or,


      89862677.1                                          - 33 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 38 of 88 Page ID #:42



  1   in the alternative, on behalf of the State Classes, against all Defendants.

  2       152.        Defendants failed to disclose the defect in each of the Class vehicles and

  3   represented that the vehicles were equipped with airbags. Through advertisements and other

  4   avenues, Defendants consistently represented that their vehicles were equipped with airbags. Any

  5   reasonable consumer would understand those representations to mean that the airbags were free

  6   from defects.

  7       153.        Defendants concealed and suppressed the fact that the Class Vehicles had a defect

  8   in the ACUs since at least August 2011, when the airbag non-deployment crashes were first

  9   attributed to damage of the ASIC by EOS. Defendants failed to disclose and actively concealed

 10   the dangers and risks posed by the Class Vehicles and/or the Defective ACUs installed in them.

 11   Defendants knowingly concealed this material fact from Plaintiffs and Class members to mislead

 12   them.

 13       154.        Plaintiffs and Class members did not know this fact and could not have discovered

 14   it through reasonably diligent investigation.

 15       155.        Defendants had a duty to disclose the existence of the ACU defect because:

 16                       a.   the Defendants had exclusive knowledge of the material facts; and

 17                       b.   the Defendants took affirmative actions to conceal the material facts,

 18                            including by not timely notifying NHTSA and consumers about the

 19                            existence of the ACU defect.

 20       156.        When each named Plaintiff decided to buy a Class Vehicle, they received no

 21   information from ZF-TRW or the Vehicle Manufacturer Defendants regarding the defective and

 22   potentially dangerous ACU. The failure to disclose the defect was consistent and pervasive. In

 23   advertising and materials provided with each Class Vehicle, the ACU defect was uniformly

 24   concealed from Plaintiffs and consumers.

 25       157.        Defendants intentionally concealed, suppressed and failed to disclose the ACU

 26   defect in the Class Vehicles and the nature of risk that the airbags would not deploy in a collision.

 27   The full and complete nature of the defect was concealed from Plaintiffs, Class members, and the

 28   general public. Defendants knew or should have known the true facts. However, at no time did


      89862677.1                                      - 34 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 39 of 88 Page ID #:43



  1   any of the Defendants reveal the truth to Plaintiffs or the Class. Instead, each Defendant

  2   concealed the truth, intending that Plaintiffs and the Class would rely on their concealment, which

  3   Plaintiffs and the Class did.

  4       158.       A reasonable consumer expects a vehicle’s airbags to function during a real-world

  5   collision when that vehicle is advertised as being equipped with airbags. Plaintiffs and members

  6   of the Class did not know of the facts, which were concealed from them by Defendants.

  7       159.       Defendants had a duty to disclose the true nature of the defect in light of their

  8   representation that the vehicles were equipped with airbags because a reasonable consumer would

  9   believe that if a vehicle has airbags, the airbags will function when needed.

 10       160.       On information and belief, Defendants still have not made full and adequate

 11   disclosures and continue to defraud Plaintiffs and the members of the Class by concealing

 12   material information regarding the Defective ACUs and the likelihood that the airbags will fail to

 13   deploy when needed.

 14       161.       But for Defendants’ fraud, Plaintiffs and the members of the Class would not have

 15   purchased the Class Vehicles, or would have paid less for them. Plaintiffs and members of the

 16   Class have sustained damage because they purchased vehicles that diminished in value as a result

 17   of Defendants’ fraud, and because the vehicles are not worth the full price paid at the time of

 18   purchase. Accordingly, Defendants are liable to Plaintiffs and the members of the Class for

 19   damages in an amount to be proved at trial.

 20       162.       Defendants’ acts were done deliberately with intent to defraud and in reckless

 21   disregard of the rights of Plaintiffs and the Class and the safety of consumers and the public at

 22   large; and to enrich themselves through additional vehicle sales. Their misconduct warrants an

 23   assessment of punitive damages sufficient to deter such conduct in the future, which amount shall

 24   be determined according to proof at trial.

 25                                             COUNT V
                                         UNJUST ENRICHMENT
 26
                              (Against the Vehicle Manufacturer Defendants)
 27
 28       163.       Plaintiffs incorporate by reference all preceding allegations as though fully set


      89862677.1                                    - 35 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 40 of 88 Page ID #:44



  1   forth herein.

  2       164.        Plaintiffs bring this claim against the Vehicle Manufacturer Defendants on behalf

  3   of themselves and the members of the Nationwide Class under the common law of unjust

  4   enrichment, as there are no true conflicts (case-dispositive differences) among various states’

  5   laws of unjust enrichment. In the alternative, Plaintiffs bring this claim under the laws of the

  6   states where Plaintiffs and Class members reside and/or purchased or leased their Class Vehicles.

  7       165.        The Vehicle Manufacturer Defendants have received and retained a benefit from

  8   Plaintiffs and Class members and inequity has resulted.

  9       166.        The Vehicle Manufacturer Defendants benefitted through their unjust conduct, by

 10   selling or leasing Class Vehicles with a concealed safety-and-reliability related defect, at a profit,

 11   for more than these Class Vehicles were worth, to Plaintiffs and Class members, who overpaid for

 12   these Class Vehicles, and/or would not have purchased these Class Vehicles at all; and who have

 13   been forced to pay other costs.

 14       167.        It is inequitable for the Vehicle Manufacturer Defendants to retain these benefits.

 15       168.        Plaintiffs and Class members do not have an adequate remedy at law.

 16       169.        As a result of the Vehicle Manufacturer Defendants’ conduct, the amount of their

 17   unjust enrichment should be disgorged, in an amount to be proven at trial.

 18                                          COUNT VI
                   VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
 19                            (Cal. Bus. & Prof. Code § 17200, et seq.)
                                       (Against All Defendants)
 20
 21       170.        Plaintiffs incorporate by reference all preceding allegations as though fully set

 22   forth herein.

 23       171.        Plaintiffs bring this cause of action on behalf of themselves and the Nationwide

 24   Class, or in the alternative, Plaintiff Burns brings this cause of action on behalf of the California

 25   State Class, against all Defendants.

 26       172.        California law applies to the Nationwide Class because the unlawful, unfair, or

 27   fraudulent acts and practices complained of emanated primarily from California, where HMA and

 28   KMA have their principal place of business.


      89862677.1                                     - 36 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 41 of 88 Page ID #:45



  1       173.       California’s Unfair Competition Law (“UCL”), Business and Professions Code §

  2   17200, prohibits any “unlawful, unfair, or fraudulent business act or practices.”

  3       174.       Defendants are “persons” within the meaning of Cal. Bus. & Prof. Code §17201.

  4       175.       Defendants (1) failed to disclose and concealed the existence and nature of the

  5   defect and the dangers and risks posed by the Class Vehicles and/or the Defective ACUs installed

  6   in them; (2) touted the safety of the vehicles through its marketing, advertising and broadly

  7   disseminated representations that the Class vehicles were safe and equipped with standard safety

  8   features including airbags, and (3) failed to promptly notify vehicle owners, purchasers and

  9   dealers of the defective Class Vehicles and/or Defective ACUs. In so doing, the Defendants have

 10   engaged in at least the following unlawful, fraudulent, and unfair business acts and practices in

 11   violation of the UCL:

 12                       a. by knowingly and intentionally concealing from Plaintiffs and other Class

 13                           members that the Class Vehicles suffer from a design defect while

 14                           obtaining money from Plaintiffs and Class members;

 15                       b. by marketing Class Vehicle as being equipped with standard safety

 16                           features including airbags while failing to discuss that the ACUs have a

 17                           defect;

 18                       c. by violating federal law, the Federal Motor Vehicle Safety Standard

 19                           (“FMVSS”) 573, which governs a motor vehicle manufacturer’s

 20                           responsibility to notify NHTSA of a motor vehicle defect, by failing to

 21                           promptly notify vehicle owners, purchases, dealers and NHTSA of the

 22                           defective Class Vehicles and/or the Defective ACUs installed in them and

 23                           failing to remedy the defect. See 49 C.F.R. § 573.6.

 24       176.       Defendants’ active concealment of the dangers and risks posed by the Class

 25   Vehicles and/or the Defective ACUs were material to Plaintiffs and Class members, and

 26   Defendants misrepresented, concealed, and failed to disclose and remedy the truth with the

 27   intention that consumers would rely on their misrepresentation, concealments and omissions.

 28   These acts were likely to mislead the public as to their defective nature, and did in fact deceive


      89862677.1                                    - 37 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 42 of 88 Page ID #:46



  1   Plaintiffs, about material information. Had they known the truth, Plaintiffs and Class members

  2   who purchased or leased the Class vehicles would not have purchased or leased them, or would

  3   have paid significantly less for them.

  4       177.       Defendants have engaged in unlawful, fraudulent, and unfair business acts and

  5   practices in violation of the UCL by knowingly and intentionally concealing the ACU defect in

  6   the Class Vehicles from Plaintiffs and Class members, as well as the risks of serious harm and

  7   monetary damage stemming therefrom. This information was material to Plaintiffs and Class

  8   members, just as it would be to any reasonable consumer.

  9       178.       Defendants were in a superior position to know the true nature of the Class

 10   Vehicles and Plaintiff and Class members could not discover the true facts about the defects

 11   through ordinary and reasonable diligence. Defendants had a duty to disclose the ACU defect

 12   because it constitutes a safety issue for drivers and passengers of Class Vehicles.

 13       179.       Defendants’ failure to disclose these facts violated the UCL, breached the duty to

 14   disclose, and injured Plaintiffs and Class Members. Plaintiffs and Class members could not have

 15   reasonably avoided these injuries. Plaintiffs and Class members suffered ascertainable loss and

 16   actual damages as a direct and proximate result of Defendants’ misrepresentations, concealment

 17   and failure to disclose material information. Pursuant to Cal. Bus. & Prof. Code § 17200,

 18   Plaintiffs and the Class seek an order enjoining Defendants’ unfair and/or deceptive acts or

 19   practices, and any such orders or judgments as may be necessary to restore Plaintiffs and Class

 20   members any money acquired by the unfair competition, including restitution and/or

 21   restitutionary disgorgement, as provided in Cal. Bus. & Prof. Code §§ 17203 and 3345, and any

 22   other just and proper relief available under the California UCL.

 23       180.       Plaintiffs request that this Court enter such orders or judgements as may be

 24   necessary to enjoin the Defendants from continuing their unfair, unlawful, and/or deceptive

 25   practices, as provided in Cal. Bus. & Prof. Code § 17203; and for such other relief set forth

 26   below.

 27
 28

      89862677.1                                    - 38 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 43 of 88 Page ID #:47



  1                                         COUNT VII
                      VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT
  2                                (Cal. Civ. Code § 1750 et seq.)
  3                                  (Against All Defendants)

  4       181.        Plaintiffs incorporate by reference all preceding allegations as though fully set

  5   forth herein.

  6       182.        Plaintiffs bring this cause of action on behalf of themselves and the Nationwide

  7   Class, or in the alternative, Plaintiff Burns brings this cause of action on behalf of the California

  8   State Class, against all Defendants.

  9       183.        California law applies to the Nationwide Class because the unlawful, unfair, or

 10   fraudulent acts and practices complained of emanated primarily from California, where HMA and

 11   KMA have their principal place of business.

 12       184.        Defendants are “persons” within the meaning of Cal. Civ. Code § 1761(c).

 13   Plaintiffs and Class members are “consumers” within the meaning of Cal. Civ. Code § 1761(d).

 14       185.        The California Legal Remedies Act (“CLRA”) prohibits “unfair or deceptive acts

 15   or practices undertaken by any person in a transaction intended to result or which results in the

 16   sale or lease of goods or services to any consumer[.]” Cal. Civ. Code § 1770(a).

 17       186.        As described above and below, Defendants engaged in unfair or deceptive acts or

 18   practices that violated the CLRA by, among other things, representing that the Class Vehicles

 19   have characteristics, uses, benefits, and qualities which they do not have; representing that the

 20   Class Vehicles are of a particular standard, quality, and grade when they are not; advertising

 21   Class Vehicles with the intent not to sell or lease them as advertised; and representing that the

 22   subject of a transaction involving Class Vehicles has been supplied in accordance with a previous

 23   representation when it has not.

 24       187.        In the course of their business, Defendants failed to disclose and actively

 25   concealed the dangers and risks posed by the Class Vehicles and/or the Defective ACUs installed

 26   in them as described herein and otherwise engaged in activities with a tendency or capacity to

 27   deceive.

 28       188.        Defendants also engaged in unlawful trade practices by representing that the Class


      89862677.1                                     - 39 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 44 of 88 Page ID #:48



  1   Vehicles and/or the Defective ACUs installed in them have characteristics, uses, benefits, and

  2   qualities which they do not have; representing that they are of a particular standard and quality

  3   when they are not; advertising them with the intent not to sell or lease them as advertised; and

  4   omitting material facts in describing them. Defendants are directly liable for engaging in unfair

  5   and deceptive acts or practices in the conduct of trade or commerce in violation of the CLRA.

  6       189.       Defendants have known of the defect in the ACUs since at least August of 2011,

  7   when the airbag non-deployment crashes were first attributed to damage of the ASIC by EOS.

  8   Defendants failed to disclose and actively concealed the dangers and risks posed by the Class

  9   Vehicles and/or the Defective ACUs installed in them.

 10       190.       By failing to disclose and actively concealing the defect in Class Vehicles and by

 11   marketing them as being equipped with airbags, and by presenting themselves as reputable

 12   manufacturers that value safety, Defendants engaged in unfair or deceptive practices in violation

 13   of the CLRA. Defendants deliberately withheld the information about the propensity of the

 14   Defective ACUs to fail to deploy airbags and seat belt pretensioners in a crash event due to the

 15   ASICs being damaged by EOS, instead of protecting vehicle occupants from bodily injury during

 16   accidents, in order to ensure that consumers would purchase the Class Vehicles.

 17       191.       Plaintiff and Class members had no way of discerning that Defendants had

 18   deceptively concealed this defect unless and until the defect manifests itself in a vehicle collision.

 19   Plaintiffs and Class members could not unravel this deception on their own.

 20       192.       Defendants intentionally and knowingly misrepresented material facts regarding

 21   the Class Vehicles and or the Defective ACUs with an intent to mislead the Plaintiffs and Class

 22   members.

 23       193.       Defendants’ actions constitute a violation of the CLRA. Defendants knew or

 24   should have known that their conduct violated the CLRA.

 25       194.       Defendants failed to disclose material information about the safety and reliability

 26   of the Class Vehicles.

 27       195.       To protect their profits and to avoid remediation costs, Defendants concealed the

 28   dangers and risks posed by the Class Vehicles and allowed unsuspecting consumers to purchase


      89862677.1                                     - 40 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 45 of 88 Page ID #:49



  1   Class Vehicles and drive highly unsafe vehicles.

  2       196.        Defendants owed Plaintiffs a duty to disclose the defect and its resulting safety risk

  3   because they:

  4                       a. possessed exclusive knowledge that they were supplying parts for,

  5                           manufacturing, and distributing vehicles throughout the United States with

  6                           dangerous defects;

  7                       b. intentionally concealed the dangerous defects from Plaintiffs and Class

  8                           members; and/or

  9                       c. made incomplete representations about the safety and reliability of the

 10                           Class Vehicles generally, while purposefully withholding material facts

 11                           from the Plaintiffs and the Class that contradicted these representations.

 12       197.        Defendants’ unfair and deceptive acts or practices were likely to and did deceive

 13   reasonable consumers, including Plaintiffs, about the safety, and value of the Class Vehicles. A

 14   reasonable consumer would assume that if a vehicle was advertised as having airbags that the

 15   airbags would function properly when necessary. By contrast, Defendants advertised their

 16   vehicles as being equipped with airbags without disclosing the dangerous defect that could

 17   prevent the potentially lifesaving airbag from deploying in a vehicle collision.

 18       198.        Plaintiffs and Class members have suffered ascertainable loss and actual damages

 19   as a direct and proximate result of Defendants’ concealment of and failure to disclose material

 20   information. Plaintiffs and Class members who purchased or leased Class Vehicles would not

 21   have done so at all, if their true nature was known.

 22       199.        Meanwhile, Defendants had an ongoing duty to consumers to refrain from unfair

 23   and deceptive practices under the CLRA. All owners of Class Vehicles suffered ascertainable loss

 24   as a result of Defendants’ deceptive and unfair acts and practices made in the course of

 25   Defendants’ business.

 26       200.        Defendants’ violations present a continuing risk to Plaintiffs as well as to the

 27   general public. Defendants’ unlawful acts and practices complained of herein affect the public

 28   interest.


      89862677.1                                     - 41 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 46 of 88 Page ID #:50



  1       201.       The Class Vehicles and the Defective ACUs installed in them are inherently

  2   dangerous and present an unreasonable risk of harm and serious bodily injury to the Class,

  3   passengers, other motorists, pedestrians and the public at large, because the Defective ACUs will

  4   not deploy lifesaving safety measures of airbags and seatbelt pretensioners, which increases the

  5   risk of serious bodily injury during accidents.

  6       202.       Defendants knew the Class Vehicles and or the Defective ACUs installed in them

  7   contained a defect that could cause airbags and seatbelt pretensioners to fail, but Defendants

  8   failed for many years to inform NHTSA of this defect. ZF-TRW, HMA, and KMA were each

  9   actively involved in the investigation of the defect, communicated directly with NHTSA, and

 10   failed to inform the public of the defect. Consequently, the public, including the Class, received

 11   no notice of the defect.

 12       203.       As a direct and proximate result of Defendants’ violations of the CLRA, the Class

 13   members have suffered an injury-in-fact and/or actual damage as a result of Defendants’ acts and

 14   omissions in violation of the CLRA, and the violations present a continuing risk to the Class as

 15   well as the general public.

 16       204.       Plaintiffs further seek an order enjoining Defendants' unfair or deceptive acts or

 17   practices.

 18       B. Claims Asserted on Behalf of the State Classes

 19                                         COUNT VIII
                      VIOLATION OF THE SONG-BEVERLY WARRANTY ACT
 20
                                    (Cal. Civ. Code § 1790 et seq.)
 21                        (Against the Vehicle Manufacturer Defendants)

 22       205.       Plaintiff Kevin Burns (for the purpose of this section, “Plaintiff”) incorporates and
 23   re-alleges each preceding paragraph as though fully set forth herein.
 24       206.       Plaintiff brings this Action on behalf of himself and the California State Class,
 25   against the Vehicle Manufacturer Defendants.
 26       207.       Plaintiff and other Class members who purchased or leased the Class Vehicles in
 27   California are “buyers” within the meaning of Cal. Civ. Code § 1791(b).
 28

      89862677.1                                    - 42 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 47 of 88 Page ID #:51



  1       208.       The Class Vehicles are “consumer goods” within the meaning of Cal. Civ. Code §

  2   13 1791(a).

  3       209.       The Vehicle Manufacturer Defendants are “manufacturer[s]” of the Class Vehicles

  4   with the meaning of Cal. Civ. Code § 1791(j).

  5       210.       Cal. Civ. Code § 1791.1(a) states: “Implied warranty of merchantability” or

  6   “implied warranty that goods are merchantable” means that the consumer goods meet each of the

  7   following:

  8                       a. Pass without objection in the trade under the contract description.

  9                       b. Are fit for the ordinary purpose for which such goods are used.

 10                       c. Are adequately contained, packaged, and labeled.

 11                       d. Conform to the promises or affirmations of fact made on the container or

 12                           label.

 13       211.       The Vehicle Manufacturer Defendants impliedly warranted to Plaintiffs and other

 14   Class members that its Class Vehicles were “merchantable” within the meaning of Cal. Civ. Code

 15   §§ 1791.1(a) & 1792, however, the Class Vehicles do not have the quality that a buyer would

 16   reasonably expect and are not fit for the ordinary purposes for which they were sold because the

 17   Class Vehicles and their air bags contained an inherent defect at the time of sale. The Class

 18   Vehicles would not pass without objection in the automotive trade because they were equipped

 19   with defective ACUs. This defect may cause airbags to fail to deploy in a crash event, leading to

 20   an unreasonable likelihood of serious bodily injury or death to vehicle occupants.

 21       212.       Because of the ACU defect, the Class Vehicles are not safe to drive, and thus not

 22   fit for ordinary purposes.

 23       213.       The Defective ACUs have deprived Plaintiffs of the benefit of their bargain and

 24   have caused the Class Vehicles to depreciate in value.

 25       214.       Each Vehicle Manufacturer Defendant had notice of these issues, through

 26   customer complaints, numerous complaints filed against them and/or others, internal

 27   investigations, and consumer communications.

 28       215.       The Class Vehicles are not adequately labeled because the labeling fails to disclose


      89862677.1                                    - 43 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 48 of 88 Page ID #:52



  1   the ACU defect. The Vehicle Manufacturer Defendants failed to warn about the dangerous defect

  2   in the Class Vehicles.

  3       216.       As a direct and proximate result of the Vehicle Manufacturer Defendants’ breach

  4   of their duties under California’s Lemon Law, Plaintiffs and the Class received goods whose

  5   dangerous condition substantially impairs their value. Plaintiffs and the Class have been damaged

  6   by the diminished value, defect, and non-use of their Class Vehicles.

  7       217.       Because the Class Vehicles are defective, the Vehicle Manufacturer Defendants’

  8   actions breach the implied warranty that the Class Vehicles were of merchantable quality and fit

  9   for the use for which they were purchased and violated the Song-Beverly Warranty Act.

 10       218.       Under Cal. Civ. Code §§ 1791.1(d) and 1794, Plaintiffs and the Class are entitled

 11   to damages and other legal and equitable relief including, at their election, the purchase price of

 12   their Class Vehicles or the overpayment or diminution in value of their Class Vehicles.

 13       219.       Under Cal. Civ. Code §1794, Plaintiffs and the Class are entitled to costs and

 14   attorneys’ fees.

 15                                        COUNT IX
                         VIOLATIONS OF THE PRIVATE RIGHT OF ACTION
 16                              FOR CONSUMER FRAUDS ACT
                                   (Iowa Code § 714h.1, et seq.)
 17
                                     (Against All Defendants)
 18
 19       220.       Plaintiff Larry Flowers incorporates and re-alleges each preceding paragraph as

 20   though fully set forth herein.

 21       221.       Plaintiff brings this action on behalf of himself and the Iowa State Class against

 22   ZF-TRW and the Vehicle Manufacturer Defendants.

 23       222.       Plaintiff, Defendants, and Iowa State Class members are “persons” within the

 24   meaning of Iowa Code § 714H.2(7).

 25       223.       Plaintiff and the Iowa State Class members are “consumers” within the meaning of

 26   Iowa Code § 714H.2(3).

 27       224.       The Iowa Private Right of Action for Consumer Frauds Act (“Iowa CFA”)

 28   prohibits a person from engaging in a “practice or act the person knows or reasonably should


      89862677.1                                     - 44 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 49 of 88 Page ID #:53



  1   know is an unfair practice, deception, fraud, false pretense, or false promise, or the

  2   misrepresentation, concealment, suppression, or omission of a material fact, with the intent that

  3   others rely upon the unfair practice, deception, fraud, false pretense, false promise,

  4   misrepresentation, concealment, suppression, or omission in connection with the advertisement,

  5   sale, or lease of consumer merchandise.” Iowa Code § 714H.3.

  6       225.        In the course their business, Defendants failed to disclose and actively concealed

  7   the dangers and risks posed by the Class Vehicles and/or the Defective ACUs installed in them as

  8   described herein, and otherwise engaged in activities with a tendency or capacity to deceive.

  9   Accordingly, Defendants engaged in unfair or deceptive acts or practices, including: representing

 10   that the class vehicles and/or the Defective ACUs installed in them have characteristics, uses,

 11   benefits, and qualities which they do not have; representing that they are of a particular standard

 12   and quality when they are not; failing to reveal a material fact, and which fact could not

 13   reasonably be known by the consumer; making a representation of fact or statement of fact

 14   material to the transaction such that a person reasonably believes the represented or suggested

 15   state of affairs to be other than it actually is; and/or failing to reveal facts that are material to the

 16   transaction in light of representations of fact made in a positive manner.

 17       226.        Defendants have known of the Defective ACUs and actively concealed the dangers

 18   and risks posed by the Class Vehicles and/or the Defective ACUs installed in them.

 19       227.        Defendants’ willfully failed to disclose and actively concealed the defect in the

 20   Class Vehicles and/or the Defective ACUs installed in them by repeatedly asserting that the class

 21   vehicles and/or the Defective ACUs installed in them were safe, reliable, and of high quality, and

 22   by claiming to be reputable manufacturers that value safety.

 23       228.        Defendants knew or should have known that their conduct violated the Iowa FCA.

 24       229.        Defendants owed Plaintiff Flowers and members of the Iowa State Class a duty to

 25   disclose the true safety and reliability of the Class Vehicles and/or the defective airbag systems

 26   installed in them because the Vehicle Manufacturer Defendants:

 27                        a. possessed exclusive knowledge of the dangers and risks posed by the

 28                            foregoing;


      89862677.1                                       - 45 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 50 of 88 Page ID #:54



  1                       b. intentionally concealed the foregoing from Plaintiffs; and/or

  2                       c. made incomplete representations about the safety and reliability of the

  3                           foregoing generally, while purposefully withholding material facts from

  4                           Plaintiffs that contradicted these representations.

  5       230.       Because Defendants fraudulently concealed the Defective ACUs and/or the Class

  6   Vehicles equipped with the Defective ACUs, and disclosure of the Defective ACUs would cause

  7   a reasonable consumer to be deterred from purchasing the Class Vehicles, the value of the Class

  8   Vehicles has greatly diminished. In light of the stigma attached to Class Vehicles by Defendants’

  9   conduct, they are now worth significantly less than the otherwise would be.

 10       231.       Defendants’ failure to disclose and active concealment of the dangers and risks

 11   posed by the Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs were

 12   material to Plaintiff Flowers and members of the Iowa State Class. A vehicle made by a reputable

 13   manufacturer of safe vehicles is worth more than an otherwise comparable vehicle made by a

 14   disreputable manufacturer of unsafe vehicles that conceals defects rather than promptly remedies

 15   them.

 16       232.       Plaintiff and members of the Iowa State Class suffered ascertainable loss caused

 17   by Defendants’ misrepresentations and their failure to disclose material information. Had they

 18   been aware of the Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs,

 19   Plaintiff, and members of the Iowa State Class either would have paid less for their vehicles or

 20   would not have purchased or leased them at all.

 21       233.       Plaintiff, and the Iowa State Class members, did not receive the benefit of their

 22   bargain as a result of Defendants’ misconduct.

 23       234.       The unlawful acts and practices complained of herein affect public interest.

 24   Defendants’ violations present a continuing risk to Plaintiff and members of the Iowa State Class,

 25   as well as to the general public.

 26       235.       As a direct and proximate result of Defendants’ violations of the Iowa CFA, the

 27   members of the Class have suffered injury-in-fact and/or actual damage.

 28       236.       Pursuant to IOWA CODE § 714H.5, the members of the Class seek an order


      89862677.1                                     - 46 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 51 of 88 Page ID #:55



  1   enjoining Defendants’ unfair and/or deceptive acts or practices, actual damages, court costs and

  2   attorneys’ fees, and any other just and proper relief available under the Iowa CFA. Because

  3   Defendants’ conduct was committed willfully, the members of the Class also seek treble damages

  4   as provided in IOWA CODE § 714H.5(4).

  5                                          COUNT X
                              BREACH OF IMPLIED WARRANTIES
  6
                      (Iowa Code §§554.2314, 554.2315, 554.13103, and 554.13212)
  7                                   (Against All Defendants)

  8       237.       Plaintiff Larry Flowers (for the purpose of this section, “Plaintiff”)incorporates
  9   and re-alleges each preceding paragraph as though fully set forth herein.
 10       238.       Plaintiff brings this claim on behalf of himself and all members of the Class, or
 11   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 12   Iowa, against all Defendants.
 13       239.       Defendants are and were at all relevant times “merchants” with respect to the Class
 14   Vehicles and/or Defective ACUs installed in them under Iowa Code §§ 554.2104(1) and
 15   554.13103(3), and “sellers” of the Class Vehicles and/or the Defective ACUs installed in them
 16   under §554.2103(1)(d).
 17       240.       With respect to leases, the Vehicle Manufacturer Defendants are and were at all
 18   relevant times “lessors” of motor vehicles under Iowa Code § 554.13103(1)(p).
 19       241.       The Class Vehicles and/or Defective ACUs installed in them are and were at all
 20   relevant times “goods” within the meaning of Iowa Code §§ 554.2105(1) and 554.13103(1)(h).
 21       242.       A warranty that the Class Vehicles and/or the Defective ACUs installed in them
 22   were in merchantable condition and fit for their ordinary purpose is implied by law pursuant to
 23   Iowa Code §§ 554.2314 and 554.13212.
 24       243.       Additionally, a warranty that the Class Vehicles and/or the Defective ACUs
 25   installed in them were fit for their particular purpose is implied by law pursuant to Iowa Code §
 26   554.1315.
 27       244.       Defendants knew at the time of the sale of the Class Vehicles and/or the Defective
 28

      89862677.1                                    - 47 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 52 of 88 Page ID #:56



  1   ACUs installed in them, that the Class intended to use the vehicles in a manner requiring a

  2   particular standard of performance and durability, and that the Class was relying on Defendants’

  3   skill and judgment to furnish suitable products for this particular purpose.

  4       245.       The Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs

  5   were not in merchantable condition, not fit for the ordinary purpose, and not fit for their particular

  6   purpose as a result of their inherent defects, as detailed above.

  7       246.       Defendants were provided notice of the inherently dangerous and Defective ACUs

  8   by consumer complaints, NHTSA investigations, and their own internal investigations.

  9       247.       Defendants’ breaches of their implied warranties have caused damage to Plaintiff

 10   and the Iowa State Class. The amount of damages will be proven at trial.

 11                                             COUNT XI
                                 BREACH OF EXPRESS WARRANTY
 12
                            (Iowa Code §§ 554.2313, 554.13103, and 554.13210)
 13                           (Against the Vehicle Manufacturer Defendants)

 14       248.       Plaintiff Larry Flowers (for the purpose of this section, “Plaintiff”)incorporates
 15   and re-alleges each preceding paragraph as though fully set forth herein.
 16       249.       Plaintiff brings this claim on behalf of himself and all members of the Class, or
 17   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 18   Iowa, against the Vehicle Manufacturer Defendants.
 19       250.       The Vehicle Manufacturer Defendants are and were at all relevant times
 20   “merchants” with respect to Class Vehicles and/or Defective ACUs under Iowa Code §§
 21   554.2104(1) and 554.13103(3), and “sellers” of Class Vehicles and/or Defective ACUs under §
 22   554.2103(1)(d).
 23       251.       With respect to leases, the Vehicle Manufacturer Defendants are and were at all
 24   relevant times “lessors” of motor vehicles under Iowa Code § 554.13103(1)(p).
 25       252.       The Class Vehicles and/or the Defective ACUs installed in them are and were at
 26   all relevant times “goods” within the meaning of Iowa Code §§ 554.2105(1) and 554.13103(1)(h).
 27       253.       In connection with the purchase of all Class Vehicles, the Vehicle Manufacturer
 28

      89862677.1                                     - 48 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 53 of 88 Page ID #:57



  1   Defendants provided express warranties. Hyundai provides a new vehicle limited warranty for a

  2   period of five years or 60,000 miles, whichever occurs first and covers the repair or replacement

  3   of any component manufactured or originally installed by Hyundai that is defective in material or

  4   factory workmanship, under normal use and maintenance. Kia provides a limited basic warranty

  5   for a period of five years or 60,000 miles, whichever occurs first, and covers repairs to vehicles

  6   that fail to function properly during normal use. Honda provides a new vehicle limited warranty

  7   for a period of three years or 36,000 miles, whichever occurs first, and covers any repairs or

  8   replacements of any part that is defective in material or workmanship under normal use. Toyota

  9   provides a New Vehicle Limited Warranty for period of three years or 36,000 miles, whichever

 10   occurs first and covers repairs and adjustments needed to correct defects in materials or

 11   workmanship of any part supplied by Toyota. Additionally, the Vehicle Manufacturer

 12   Defendants’ various oral and written representations regarding the Class Vehicles’ durability,

 13   safety, and performance constituted express warranties to the class.

 14       254.       The Vehicle Manufacturer Defendants’ warranties formed a basis of the bargain

 15   that was reached when the members of the Class purchased or leased their Class Vehicles.

 16       255.       The Defective ACUs existed in the Class Vehicles at the time of sale or lease and

 17   within the warranty periods but the members of the Class had no knowledge of the existence of

 18   the Defective ACUs, which was known and concealed by the Vehicle Manufacturer Defendants.

 19   Despite the applicable warranties, the Vehicle Manufacturer Defendants failed to inform the

 20   members of the Class that the Class Vehicles contained the Defective ACUs during the warranty

 21   periods in order to wrongfully transfer the cost of repair or replacement of the Defective ACUs to

 22   the members of the Class.

 23       256.       The Class Vehicles are not safe and reliable due to the Defective ACUs and

 24   owners and lessees of the vehicles have lost confidence in the ability of the Class Vehicles to

 25   perform the function of safe reliable transportation.

 26       257.       The members of the Class could not have reasonably discovered the Defective

 27   ACUs.

 28       258.       The Vehicle Manufacturer Defendants breached their express warranties


      89862677.1                                    - 49 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 54 of 88 Page ID #:58



  1   promising to repair and correct a manufacturing defect or defects in materials or workmanship of

  2   any parts they supplied.

  3       259.       The Vehicle Manufacturer Defendants further breached their express warranties by

  4   selling Class Vehicles that were defective with respect to materials, workmanship, and

  5   manufacture when the Vehicle Manufacturer Defendants knew the Class Vehicles contained the

  6   Defective ACUs and the safety risks associated with the defect. Class Vehicles were not of

  7   merchantable quality and were unfit for the ordinary purposes for which passenger vehicles are

  8   used because of materials, workmanship, and manufacture defects, which cause airbags to not

  9   perform as warranted.

 10       260.       Specifically, on information and belief, the Vehicle Manufacturer Defendants

 11   breached their express warranties by: (a) knowingly providing Plaintiff and members of the Iowa

 12   State Class with Class Vehicles containing defects in material that were never disclosed to

 13   Plaintiff and members of the Iowa State Class; (b) failing to repair or replace the defective Class

 14   Vehicles at no cost within the warranty period; (c) ignoring, delaying responses to, and denying

 15   warranty claims in bad faith; and (d) supplying products and materials that failed to conform to

 16   the representations made by the Vehicle Manufacturer Defendants.

 17       261.       Affording each of the Vehicle Manufacturer Defendants a reasonable opportunity

 18   to cure its breach of written warranties would be unnecessary and futile. At the time of the sale or

 19   lease of each Class Vehicle, each of the Vehicle Manufacturer Defendants knew, or should have

 20   known, or was reckless in not knowing of its misrepresentations and omissions concerning the

 21   Class Vehicles’ inability to perform as warranted, but nonetheless failed to rectify the situation

 22   and/or disclose the design defect.

 23       262.       Any attempt by the Vehicle Manufacturer Defendants to disclaim or limit recovery

 24   to the terms of the express warranties is unconscionable and unenforceable here. Specifically, the

 25   Vehicle Manufacturer Defendants’ warranty limitations are unenforceable because they

 26   knowingly sold or leased defective products without informing consumers about the defect.

 27       263.       Further, the limited warranties promising to repair and/or correct a manufacturing

 28   defect fail in their essential purpose because the contractual remedies are insufficient to make


      89862677.1                                    - 50 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 55 of 88 Page ID #:59



  1   Plaintiff and members of the Iowa State Class whole because, on information and belief, the

  2   Vehicle Manufacturer Defendants have failed and/or have refused to adequately provide the

  3   promised remedies within a reasonable time.

  4       264.       The Vehicle Manufacturer Defendants knew that the Class Vehicles were

  5   inherently defective and did not conform to their warranties and Plaintiff and members of the

  6   Iowa State Class were induced to purchase or lease the Class Vehicles under false and/or

  7   fraudulent pretenses.

  8       265.       As a direct and proximate result of the Vehicle Manufacturer Defendants’ breach

  9   of express warranties, Plaintiff and members of the Iowa State Class have been damaged in an

 10   amount to be determined at trial.

 11       266.       Finally, because of the Vehicle Manufacturer Defendants’ breach of express

 12   warranties as set forth herein Plaintiff and members of the Iowa State Class assert, as additional

 13   and/or alternative remedies, the revocation of acceptance of the goods and the return to Plaintiff

 14   and members of the Iowa State Class the purchase or lease price of all Class Vehicles currently

 15   owned or leased, and request such other incidental and consequential damages as allowed.

 16                                       COUNT XII
                   VIOLATIONS OF THE KANSAS CONSUMER PROTECTION ACT
 17
                                (Kan. Stat. Ann. § 50-623, et seq.)
 18                                (Against All Defendants)

 19       267.       Plaintiff Carma Rockers (for the purpose of this section, “Plaintiff”)incorporates
 20   and re-alleges each preceding paragraph as though fully set forth herein.
 21       268.       Plaintiff brings this claim on behalf of herself and all members of the Class, or
 22   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 23   Kansas, against all Defendants.
 24       269.       Defendants are “suppliers” within the meaning of Kan. Stat. Ann. § 50-624(l). The
 25   Kansas State Class members are “consumers” within the meaning of Kan. Stat. Ann. § 50-624(b).
 26       270.       The sale of the Class Vehicles to the Kansas State Class members was a
 27   “consumer transaction” within the meaning of Kan. Stat. Ann. § 50-624(c).
 28

      89862677.1                                    - 51 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 56 of 88 Page ID #:60



  1       271.        The Kansas Consumer Credit and Protection Act (“Kansas CPA”) states “[n]o

  2   supplier shall engage in any deceptive act or practice in connection with a consumer transaction.”

  3   Kan. Stat. Ann. § 50-626(a). Deceptive acts or practices include, but are not limited to: (1)

  4   knowingly making representations or with reason to know that “(A) Property or services have

  5   sponsorship, approval, accessories, characteristics, ingredients, uses, benefits or quantities that

  6   they do not have”; and “(D) property or services are of particular standard, quality, grade, style or

  7   model, if they are of another which differs materially from the representation”; “(2) the willful

  8   use, in any oral or written representation, of exaggeration, falsehood, innuendo or ambiguity as to

  9   a material fact”; “(3) the willful failure to state a material fact, or the willful concealment,

 10   suppression or omission of a material fact.” The Kansas CPA also states that “[n]o supplier shall

 11   engage in any unconscionable act or practice in connection with a consumer transaction.” Kan.

 12   Stat. Ann. § 50-627(a).

 13       272.        In the course their business, Defendants failed to disclose and actively concealed

 14   the dangers and risks posed by the Class Vehicles and/or the Defective ACUs installed in them as

 15   described herein, and otherwise engaged in activities with a tendency or capacity to deceive.

 16   Accordingly, Defendants engaged in unfair or deceptive acts or practices, including: representing

 17   that the class vehicles and/or the Defective ACUs installed in them have characteristics, uses,

 18   benefits, and qualities which they do not have; representing that they are of a particular standard

 19   and quality when they are not; failing to reveal a material fact, and which fact could not

 20   reasonably be known by the consumer; making a representation of fact or statement of fact

 21   material to the transaction such that a person reasonably believes the represented or suggested

 22   state of affairs to be other than it actually is; and/or failing to reveal facts that are material to the

 23   transaction in light of representations of fact made in a positive manner.

 24       273.        Defendants have known of the Defective ACUs and actively concealed the dangers

 25   and risks posed by the Class Vehicles and/or the Defective ACUs installed in them.

 26       274.        Defendants’ willfully failed to disclose and actively concealed the defect in the

 27   Class Vehicles and/or the Defective ACUs installed in them by repeatedly asserting that the class

 28   vehicles and/or the Defective ACUs installed in them were safe, reliable, and of high quality, and


      89862677.1                                       - 52 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 57 of 88 Page ID #:61



  1   by claiming to be reputable manufacturers that value safety.

  2       275.       Defendants knew or should have known that their conduct violated the Kansas

  3   CPA.

  4       276.       Defendants owed Plaintiff and members of the Kansas State Class a duty to

  5   disclose the true safety and reliability of the Class Vehicles and/or the Defective ACUs installed

  6   in them because the Vehicle Manufacturer Defendants:

  7                       a. possessed exclusive knowledge of the dangers and risks posed by the

  8                          foregoing;

  9                       b. intentionally concealed the foregoing from Plaintiffs; and/or

 10                       c. made incomplete representations about the safety and reliability of the

 11                          foregoing generally, while purposefully withholding material facts from

 12                          Plaintiffs that contradicted these representations.

 13       277.       Because Defendants fraudulently concealed the Defective ACUs and/or the Class

 14   Vehicles equipped with the Defective ACUs, and disclosure of the Defective ACUs would cause

 15   a reasonable consumer to be deterred from purchasing the Class Vehicles, the value of the Class

 16   Vehicles has greatly diminished. In light of the stigma attached to class vehicles by Defendants’

 17   conduct, they are now worth significantly less than the otherwise would be.

 18       278.       Defendants’ failure to disclose and active concealment of the dangers and risks

 19   posed by the Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs were

 20   material to Plaintiff and members of the Kansas State Class. A vehicle made by a reputable

 21   manufacturer of safe vehicles is worth more than an otherwise comparable vehicle made by a

 22   disreputable manufacturer of unsafe vehicles that conceals defects rather than promptly remedies

 23   them.

 24       279.       Plaintiff and members of the Kansas State Class suffered ascertainable loss caused

 25   by Defendants’ misrepresentations and their failure to disclose material information. Had they

 26   been aware of the Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs,

 27   Plaintiff, and members of the Kansas State Class either would have paid less for their vehicles or

 28   would not have purchased or leased them at all.


      89862677.1                                    - 53 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 58 of 88 Page ID #:62



  1       280.       Plaintiff, and the Kansas State Class members, did not receive the benefit of their

  2   bargain as a result of Defendants’ misconduct.

  3       281.       The unlawful acts and practices complained of herein affect the public interest.

  4   Defendants’ violations present a continuing risk to Plaintiff and members of the Kansas State

  5   Class, as well as to the general public.

  6       282.       As a direct and proximate result of Defendants’ violations of the Kansas CPA,

  7   Plaintiff and Kansas State Class members have suffered injury-in-fact and/or actual damage.

  8       283.       Pursuant to Kan. Stat. Ann. § 50-634, the members of the Class seek monetary

  9   relief against Defendants measured as the greater of (a) actual damages in an amount to be

 10   determined at trial and (b) statutory damages in the amount of $10,000 for each Class member, in

 11   addition to treble damages.

 12       284.       The Class also seeks declaratory relief, punitive damages, an order enjoining

 13   Defendants’ unfair, unlawful, and/or deceptive practices, and reasonable attorneys’ fees and costs,

 14   as well as any other just and proper thief available under Kan. Stat. Ann. § 50-623, et seq.

 15                                        COUNT XIII
                   BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
 16
                      (Kan. Stat. Ann. §§ 84-2-314, 84-2A-103, and 84-2A-212)
 17                                  (Against All Defendants)

 18       285.       Plaintiff Carma Rockers (for the purpose of this section, “Plaintiff”) incorporates
 19   and re-alleges each preceding paragraph as though fully set forth herein.
 20       286.       Plaintiff brings this claim on behalf of herself and all members of the Class, or
 21   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 22   Kansas, against all Defendants.
 23       287.       Defendants were at all relevant times “merchants” with respect to motor vehicles
 24   and/or ACUs under Kan. Stat. Ann. §§ 84-2-104(1) and 84-2A-103(3), and “sellers” of motor
 25   vehicles and/or ACUs under § 84-2-103(1)(d).
 26       288.       With respect to leases, the Vehicle Manufacturer Defendants are and were at all
 27   relevant times “lessors” of motor vehicles under Kan. Stat. Ann. § 84-2A-103(1)(p).
 28

      89862677.1                                    - 54 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 59 of 88 Page ID #:63



  1       289.       The Class Vehicles and/or the Defective ACUs installed in them are and were at

  2   all relevant times “goods” within the meaning of Kan. Stat. Ann. §§ 84-2-105(1) and 84-2A-

  3   103(1)(h).

  4       290.       A warranty that the Class Vehicles and/or the Defective ACUs installed in them

  5   were in merchantable condition and fit for the ordinary purpose for which such goods are used is

  6   implied by law pursuant to Kan. Stat. Ann. §§ 84-2-314 and 84-2A-212.

  7       291.       The Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs

  8   were not in merchantable condition, not fit for the ordinary purpose, and not fit for their particular

  9   purpose as a result of their inherent defects, as detailed above.

 10       292.       Defendants were provided notice of the inherently dangerous and Defective ACUs

 11   by consumer complaints, NHTSA investigations, and their own internal investigations.

 12       293.       Defendants’ breaches of their implied warranties have caused damage to Plaintiff

 13   and the Kansas State Class. The amount of damages will be proven at trial.

 14                                           COUNT XIV
                                 BREACH OF EXPRESS WARRANTY
 15
                         (Kan. Stat. Ann. §§ 84-2-313, 84-2A-103, and 84-2A-210)
 16                                     (Against All Defendants)

 17       294.       Plaintiff Carma Rockers (for the purpose of this section, “Plaintiff”) incorporates
 18   and re-alleges each preceding paragraph as though fully set forth herein.
 19       295.       Plaintiff brings this claim on behalf of herself and all members of the Class, or
 20   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 21   Kansas, against the Vehicle Manufacturer Defendants.
 22       296.       The Vehicle Manufacturer Defendants were at all relevant times “merchants” with
 23   respect to motor vehicles under Kan. Stat. Ann. §§ 84-2-104(1) and 84-2A-103(3), and “sellers”
 24   of motor vehicles under § 84-2-103(1)(d).
 25       297.       With respect to leases, the Vehicle Manufacturer Defendants are and were all
 26   relevant times “lessors” of motor vehicles under Kan. Stat. Ann. § 84-2A-103(1)(p).
 27       298.       The Class Vehicles are and were at all relevant times “goods” within the meaning
 28

      89862677.1                                     - 55 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 60 of 88 Page ID #:64



  1   of Kan. Stat. Ann. §§ 84-2-105(1) and 84-2A-103(1)(h).

  2       299.       In connection with the purchase of all Class Vehicles, the Vehicle Manufacturer

  3   Defendants provided express warranties. Hyundai provides a new vehicle limited warranty for a

  4   period of five years or 60,000 miles, whichever occurs first and covers the repair or replacement

  5   of any component manufactured or originally installed by Hyundai that is defective in material or

  6   factory workmanship, under normal use and maintenance. Kia provides a limited basic warranty

  7   for a period of five years or 60,000 miles, whichever occurs first, and covers repairs to vehicles

  8   that fail to function properly during normal use. Honda provides a new vehicle limited warranty

  9   for a period of three years or 36,000 miles, whichever occurs first, and covers any repairs or

 10   replacements of any part that is defective in material or workmanship under normal use. Toyota

 11   provides a New Vehicle Limited Warranty for period of three years or 36,000 miles, whichever

 12   occurs first and covers repairs and adjustments needed to correct defects in materials or

 13   workmanship of any part supplied by Toyota. Additionally, the Vehicle Manufacturer

 14   Defendants’ various oral and written representations regarding the Class Vehicles’ durability,

 15   safety, and performance constituted express warranties to the class.

 16       300.       The Vehicle Manufacturer Defendants’ warranties formed a basis of the bargain

 17   that was reached when the members of the Class purchased or leased their Class Vehicles.

 18       301.       The Defective ACUs existed in the class vehicles at the time of sale or lease and

 19   within the warranty periods but the members of the Class had no knowledge of the existence of

 20   the Defective ACUs, which was known and concealed by the Vehicle Manufacturer Defendants.

 21   Despite the applicable warranties, the Vehicle Manufacturer Defendants failed to inform the

 22   members of the Class that the Class Vehicles contained the Defective ACUs during the warranty

 23   periods in order to wrongfully transfer the cost of repair or replacement of the Defective ACUs to

 24   the members of the Class.

 25       302.       The Class Vehicles are not safe and reliable due to the Defective ACUs and

 26   owners and lessees of the vehicles have lost confidence in the ability of the Class Vehicles to

 27   perform the function of safe reliable transportation.

 28       303.       The members of the Class could not have reasonably discovered the Defective


      89862677.1                                    - 56 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 61 of 88 Page ID #:65



  1   ACUs.

  2       304.       The Vehicle Manufacturer Defendants breached their express warranties

  3   promising to repair and correct a manufacturing defect or defects in materials or workmanship of

  4   any parts they supplied.

  5       305.       The Vehicle Manufacturer Defendants further breached their express warranties by

  6   selling Class Vehicles that were defective with respect to materials, workmanship, and

  7   manufacture when the Vehicle Manufacturer Defendants knew the Class Vehicles contained the

  8   Defective ACUs and the safety risks associated with the defect. Class Vehicles were not of

  9   merchantable quality and were unfit for the ordinary purposes for which passenger vehicles are

 10   used because of materials, workmanship, and manufacture defects, which cause airbags to not

 11   perform as warranted.

 12       306.       Specifically, on information and belief, the Vehicle Manufacturer Defendants

 13   breached their express warranties by: (a) knowingly providing Plaintiff and members of the

 14   Kansas State Class with Class Vehicles containing defects in material that were never disclosed to

 15   Plaintiff Rockers and members of the Kansas State Class; (b) failing to repair or replace the

 16   defective Class Vehicles at no cost within the warranty period; (c) ignoring, delaying responses

 17   to, and denying warranty claims in bad faith; and (d) supplying products and materials that failed

 18   to conform to the representations made by the Vehicle Manufacturer Defendants.

 19       307.       Affording each of the Vehicle Manufacturer Defendants a reasonable opportunity

 20   to cure its breach of written warranties would be unnecessary and futile. At the time of the sale or

 21   lease of each Class Vehicle, each of the Vehicle Manufacturer Defendants knew, or should have

 22   known, or was reckless in not knowing of its misrepresentations and omissions concerning the

 23   Class Vehicles’ inability to perform as warranted, but nonetheless failed to rectify the situation

 24   and/or disclose the design defect.

 25       308.       Any attempt by the Vehicle Manufacturer Defendants to disclaim or limit recovery

 26   to the terms of the express warranties is unconscionable and unenforceable here. Specifically, the

 27   Vehicle Manufacturer Defendants’ warranty limitations are unenforceable because they

 28   knowingly sold or leased defective products without informing consumers about the defect.


      89862677.1                                    - 57 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 62 of 88 Page ID #:66



  1       309.        Further, the limited warranties promising to repair and/or correct a manufacturing

  2   defect fail in their essential purpose because the contractual remedies are insufficient to make

  3   Plaintiff Rockers and members of the Kansas State Class whole because, on information and

  4   belief, the Vehicle Manufacturer Defendants have failed and/or have refused to adequately

  5   provide the promised remedies within a reasonable time.

  6       310.        The Vehicle Manufacturer Defendants knew that the Class Vehicles were

  7   inherently defective and did not conform to their warranties and Plaintiff and members of the

  8   Kansas State Class were induced to purchase or lease the Class Vehicles under false and/or

  9   fraudulent pretenses.

 10       311.        As a direct and proximate result of the Vehicle Manufacturer Defendants’ breach

 11   of express warranties, Plaintiff and members of the Kansas State Class have been damaged in an

 12   amount to be determined at trial.

 13       312.        Finally, because of the Vehicle Manufacturer Defendants’ breach of express

 14   warranties as set forth herein Plaintiff and members of the Kansas State Class assert, as additional

 15   and/or alternative remedies, the revocation of acceptance of the goods and the return to Plaintiff

 16   and members of the Kansas State Class the purchase or lease price of all Class Vehicles currently

 17   owned or leased, and request such other incidental and consequential damages as allowed.

 18                                         COUNT XV
                   VIOLATIONS OF THE MARYLAND CONSUMER PROTECTION ACT
 19
                                (Md. Code Com. Law § 13-101, et seq.)
 20                                   (Against All Defendants)

 21       313.        Plaintiff Diana King (for the purpose of this section, “Plaintiff”) incorporates and
 22   re-alleges each preceding paragraph as though fully set forth herein.
 23       314.        Plaintiff brings this claim on behalf of herself and all members of the Class, or
 24   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 25   Maryland, against all Defendants.
 26       315.        Defendants, Plaintiff, and the Maryland State Class members are “persons” within
 27   the meaning of Md. Code Com. Law § 13-101(h).
 28

      89862677.1                                     - 58 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 63 of 88 Page ID #:67



  1       316.       The Class Vehicles and Defective ACUs are “consumer goods” within the

  2   meaning of Md. Code Com. Law § 13-101(d)(1).

  3       317.       The Maryland Consumer Protection Act (“Maryland CPA”) provides that a person

  4   may not engage in any unfair or deceptive trade practice in the sale or lease of any consumer

  5   good. Md. Code Com. Law § 13-303. Unfair or deceptive trade practices are defined under Md.

  6   Code Com. Law § 13-301.

  7       318.       The Maryland CPA makes unlawful several specific acts, including, but not

  8   limited to: representing that “(2)(i) Consumer goods, consumer realty, or consumer services have

  9   a sponsorship, approval, accessory, characteristic, ingredient, use, benefit, or quantity which they

 10   do not have”; “(iv) Consumer goods, consumer realty, or consumer services are of a particular

 11   standard, quality, grade, style, or model which they are not”; and “(3) Failure to state a material

 12   fact if the failure deceives or tends to deceive.” Md. Code Com. Law § 13-301.

 13       319.       In the course of Defendants’ business, Defendants violated the Maryland CPA by

 14   failing to disclose and actively concealing the dangers and risks posed by the Class Vehicles

 15   and/or the Defective ACUs installed in them, as described above. Specifically, in marketing,

 16   offering for sale, and selling the defective Class Vehicles and/or the Defective ACUs installed in

 17   them, Defendants engaged in one or more of the following unfair or deceptive acts or practices as

 18   defined in Md. Code Com. Law § 13-301: representing that the Class Vehicles and/or the

 19   Defective ACUs installed in them have characteristics or benefits that they do not have;

 20   representing that they are of a particular standard and quality when they are not; and/or

 21   advertising them with the intent not to sell them as advertised.

 22       320.       Defendants have known of the Defective ACUs and actively concealed the dangers

 23   and risks posed by the Class Vehicles and/or the Defective ACUs installed in them.

 24       321.       Defendants’ willfully failed to disclose and actively concealed the defect in the

 25   Class Vehicles and/or the Defective ACUs installed in them by repeatedly asserting that the class

 26   vehicles and/or the Defective ACUs installed in them were safe, reliable, and of high quality, and

 27   by claiming to be reputable manufacturers that value safety.

 28       322.       Defendants knew or should have known that their conduct violated the Maryland


      89862677.1                                     - 59 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 64 of 88 Page ID #:68



  1   CPA.

  2       323.       Defendants owed Plaintiff and members of the Maryland State Class a duty to

  3   disclose the true safety and reliability of the Class Vehicles and/or the defective airbag systems

  4   installed in them because the Vehicle Manufacturer Defendants:

  5                       a. possessed exclusive knowledge of the dangers and risks posed by the

  6                           foregoing;

  7                       b. intentionally concealed the foregoing from Plaintiffs; and/or

  8                       c. made incomplete representations about the safety and reliability of the

  9                           foregoing generally, while purposefully withholding material facts from

 10                           Plaintiffs that contradicted these representations.

 11       324.       Because Defendants fraudulently concealed the Defective ACUs and/or the class

 12   vehicles equipped with the Defective ACUs, and disclosure of the Defective ACUs would cause a

 13   reasonable consumer to be deterred from purchasing the class vehicles, the value of the class

 14   vehicles has greatly diminished. In light of the stigma attached to class vehicles by Defendants’

 15   conduct, they are now worth significantly less than the otherwise would be.

 16       325.       Defendants’ failure to disclose and active concealment of the dangers and risks

 17   posed by the Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs were

 18   material to Plaintiff and members of the Maryland State Class. A vehicle made by a reputable

 19   manufacturer of safe vehicles is worth more than an otherwise comparable vehicle made by a

 20   disreputable manufacturer of unsafe vehicles that conceals defects rather than promptly remedies

 21   them.

 22       326.       Plaintiff and members of the Maryland State Class suffered ascertainable loss

 23   caused by Defendants’ misrepresentations and their failure to disclose material information. Had

 24   they been aware of the Defective ACUs and/or the Class Vehicles equipped with the Defective

 25   ACUs, Plaintiff, and members of the Maryland State Class either would have paid less for their

 26   vehicles or would not have purchased or leased them at all.

 27       327.       Plaintiff, and the Maryland State Class members, did not receive the benefit of

 28   their bargain as a result of Defendants’ misconduct.


      89862677.1                                     - 60 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 65 of 88 Page ID #:69



  1       328.       As a direct and proximate result of Defendants’ violations of the Maryland CPA,

  2   the members of the Class have suffered injury-in-fact and/or actual damage.

  3       329.       Pursuant to Md. Code Com. Law § 13-408, Plaintiff and members of the Maryland

  4   State Class seek an order enjoining Defendants’ unfair and/or deceptive acts or practices, and

  5   awarding damages and any other just and proper relief available under the Maryland CPA.

  6                                        COUNT XVI
                              BREACH OF IMPLIED WARRANTIES
  7
                       (Md. Code Com. Law §§ 2-314, 2-315, 2A-103, and 2A-212)
  8                                   (Against All Defendants)

  9       330.       Plaintiff Diana King (for the purpose of this section, “Plaintiff”) incorporates and
 10   re-alleges each preceding paragraph as though fully set forth herein.
 11       331.       Plaintiff brings this claim on behalf of herself and all members of the Class, or
 12   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 13   Maryland, against all Defendants.
 14       332.       Defendants are and were at all relevant times “merchants” with respect to motor
 15   vehicles and/or ACUs under Md. Code Com. Law § 2-104(1), and “sellers” of motor vehicles
 16   and/or ACUs under § 2-103(1)(d).
 17       333.       With respect to leases, the Vehicle Manufacturer Defendants are and were at all
 18   relevant times “lessors” of motor vehicles under Md. Code Com. Law § 2A-103(1)(p).
 19       334.       The Class Vehicles and/or the Defective ACUs installed in them are and were at
 20   all relevant times “goods” within the meaning of Md. Code Com. Law §§ 2-105(1) and 2A-
 21   103(1)(h).
 22       335.       A warranty that the Class Vehicles and/or the Defective ACUs installed in them
 23   were in merchantable condition and fit for the ordinary purpose for which such goods are used is
 24   implied by law pursuant to Md. Code Com. Law §§ 2-314 and 2A-212.
 25       336.       Additionally, a warranty that the Class Vehicles and/or the Defective ACUs
 26   installed in them were fit for their particular purpose is implied by law pursuant Md. Code Com.
 27   Law §§ 2-315 and 2A-213.
 28

      89862677.1                                    - 61 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 66 of 88 Page ID #:70



  1       337.       Defendants knew at the time of the sale of the Class Vehicles and/or the Defective

  2   ACUs installed in them, that the Class intended to use the vehicles in a manner requiring a

  3   particular standard of performance and durability, and that the Class was relying on Defendants’

  4   skill and judgment to furnish suitable products for this particular purpose.

  5       338.       The Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs

  6   were not in merchantable condition, not fit for the ordinary purpose, and not fit for their particular

  7   purpose as a result of their inherent defects, as detailed above.

  8       339.       Defendants were provided notice of the inherently dangerous and Defective ACUs

  9   by consumer complaints, NHTSA investigations, and their own internal investigations.

 10       340.       Defendants’ breaches of their implied warranties have caused damage to Plaintiff

 11   and the Maryland State Class. The amount of damages will be proven at trial.

 12                                          COUNT XVII
                                 BREACH OF EXPRESS WARRANTY
 13
                           (Md. Code, Com. Law §§ 2-313, 2A-103, and 2A-210)
 14                          (Against the Vehicle Manufacturer Defendants)

 15       341.       Plaintiff Diana King (for the purpose of this section, “Plaintiff”) incorporates and
 16   re-alleges each preceding paragraph as though fully set forth herein.
 17       342.       Plaintiff brings this claim on behalf of herself and all members of the Class, or
 18   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 19   Maryland, against the Vehicle Manufacturer Defendants.
 20       343.       The Vehicle Manufacturer Defendants are and were at all relevant times
 21   “merchants” with respect to motor vehicles under Md. Code Com. Law § 2-104(1) and “sellers”
 22   of motor vehicles under § 2-103(1)(d).
 23       344.       With respect to leases, the Vehicle Manufacturer Defendants are and were all
 24   relevant times “lessors” of motor vehicles under Md. Code Com. Law § 2A-103(1)(p).
 25       345.       The Class Vehicles are and were at all relevant times “goods” within the meaning
 26   of Md. Code Com. Law §§ 2-105(1) and 2A-103(1)(h).
 27       346.       Plaintiff and the members of the Maryland State Class are and were at all relevant
 28

      89862677.1                                     - 62 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 67 of 88 Page ID #:71



  1   times “buyers” of the Class Vehicles under Md. Code Com. Law § 2A-103(1)(a).

  2       347.       In connection with the purchase of all Class Vehicles, the Vehicle Manufacturer

  3   Defendants provided express warranties. Hyundai provides a new vehicle limited warranty for a

  4   period of five years or 60,000 miles, whichever occurs first and covers the repair or replacement

  5   of any component manufactured or originally installed by Hyundai that is defective in material or

  6   factory workmanship, under normal use and maintenance. Kia provides a limited basic warranty

  7   for a period of 5 years or 60,000 miles, whichever occurs first, and covers repairs to vehicles that

  8   fail to function properly during normal use. Honda provides a new vehicle limited warranty for a

  9   period of 3 years or 36,000 miles, whichever occurs first, and covers any repairs or replacements

 10   of any part that is defective in material or workmanship under normal use. Toyota provides a New

 11   Vehicle Limited Warranty for period of three years or 36,000 miles, whichever occurs first and

 12   covers repairs and adjustments needed to correct defects in materials or workmanship of any part

 13   supplied by Toyota. Additionally, the Vehicle Manufacturer Defendants’ various oral and written

 14   representations regarding the Class Vehicles’ durability, safety, and performance constituted

 15   express warranties to the class.

 16       348.       The Vehicle Manufacturer Defendants’ warranties formed a basis of the bargain

 17   that was reached when the members of the Class purchased or leased their Class Vehicles.

 18       349.       The Defective ACUs existed in the Class Vehicles at the time of sale or lease and

 19   within the warranty periods but the members of the Class had no knowledge of the existence of

 20   the Defective ACUs, which was known and concealed by the Vehicle Manufacturer Defendants.

 21   Despite the applicable warranties, the Vehicle Manufacturer Defendants failed to inform the

 22   members of the Class that the Class Vehicles contained the Defective ACUs during the warranty

 23   periods in order to wrongfully transfer the cost of repair or replacement of the Defective ACUs to

 24   the members of the Class.

 25       350.       The Class Vehicles are not safe and reliable due to the Defective ACUs and

 26   owners and lessees of the vehicles have lost confidence in the ability of the Class Vehicles to

 27   perform the function of safe reliable transportation.

 28       351.       The members of the Class could not have reasonably discovered the Defective


      89862677.1                                    - 63 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 68 of 88 Page ID #:72



  1   ACUs.

  2       352.       The Vehicle Manufacturer Defendants breached their express warranties

  3   promising to repair and correct a manufacturing defect or defects in materials or workmanship of

  4   any parts they supplied.

  5       353.       The Vehicle Manufacturer Defendants further breached their express warranties by

  6   selling Class Vehicles that were defective with respect to materials, workmanship, and

  7   manufacture when the Vehicle Manufacturer Defendants knew the Class Vehicles contained the

  8   Defective ACUs and the safety risks associated with the defect. Class Vehicles were not of

  9   merchantable quality and were unfit for the ordinary purposes for which passenger vehicles are

 10   used because of materials, workmanship, and manufacture defects, which cause airbags to not

 11   perform as warranted.

 12       354.       Specifically, on information and belief, the Vehicle Manufacturer Defendants

 13   breached their express warranties by: (a) knowingly providing Plaintiff and members of the

 14   Maryland State Class with Class Vehicles containing defects in material that were never disclosed

 15   to Plaintiff and members of the Maryland State Class; (b) failing to repair or replace the defective

 16   Class Vehicles at no cost within the warranty period; (c) ignoring, delaying responses to, and

 17   denying warranty claims in bad faith; and (d) supplying products and materials that failed to

 18   conform to the representations made by the Vehicle Manufacturer Defendants.

 19       355.       Affording each of the Vehicle Manufacturer Defendants a reasonable opportunity

 20   to cure its breach of written warranties would be unnecessary and futile. At the time of the sale or

 21   lease of each Class Vehicle, each of the Vehicle Manufacturer Defendants knew, or should have

 22   known, or was reckless in not knowing of its misrepresentations and omissions concerning the

 23   Class Vehicles’ inability to perform as warranted, but nonetheless failed to rectify the situation

 24   and/or disclose the design defect.

 25       356.       Any attempt by the Vehicle Manufacturer Defendants to disclaim or limit recovery

 26   to the terms of the express warranties is unconscionable and unenforceable here. Specifically, the

 27   Vehicle Manufacturer Defendants’ warranty limitations are unenforceable because they

 28   knowingly sold or leased defective products without informing consumers about the defect.


      89862677.1                                    - 64 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 69 of 88 Page ID #:73



  1       357.       Further, the limited warranties promising to repair and/or correct a manufacturing

  2   defect fail in their essential purpose because the contractual remedies are insufficient to make

  3   Plaintiff and members of the Maryland State Class whole because, on information and belief, the

  4   Vehicle Manufacturer Defendants have failed and/or have refused to adequately provide the

  5   promised remedies within a reasonable time.

  6       358.       The Vehicle Manufacturer Defendants knew that the Class Vehicles were

  7   inherently defective and did not conform to their warranties and Plaintiff and members of the

  8   Maryland State Class were induced to purchase or lease the Class Vehicles under false and/or

  9   fraudulent pretenses.

 10       359.       As a direct and proximate result of the Vehicle Manufacturer Defendants’ breach

 11   of express warranties, Plaintiff and members of the Maryland State Class have been damaged in

 12   an amount to be determined at trial.

 13       360.       Finally, because of the Vehicle Manufacturer Defendants’ breach of express

 14   warranties as set forth herein Plaintiff and members of the Maryland State Class assert, as

 15   additional and/or alternative remedies, the revocation of acceptance of the goods and the return to

 16   Plaintiff King and members of the Maryland State Class the purchase or lease price of all Class

 17   Vehicles currently owned or leased, and request such other incidental and consequential damages

 18   as allowed.

 19                                 COUNT XVIII
            NEW YORK BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
 20
                         (N.Y. U.C.C. Law §§ 2-314 and 2A-212)
 21                             (Against all Defendants)

 22       361.       Plaintiff Christopher Berry (for the purpose of this section, “Plaintiff”)
 23   incorporates and re-alleges each preceding paragraph as though fully set forth herein.
 24       362.       Plaintiff brings this claim on behalf of himself and all members of the Class, or
 25   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 26   New York State, against the Vehicle Manufacturer Defendants.
 27       363.       Defendants are and were at all relevant times merchants with respect to motor
 28

      89862677.1                                    - 65 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 70 of 88 Page ID #:74



  1   vehicles and/or airbags under N.Y. UCC Law § 2-104(1) and “sellers” of motor vehicles under §

  2   2-103(1)(d).

  3       364.          The Class Vehicles and airbags are and were at all relevant times “goods” within

  4   the meaning of N.Y. UCC Law §§ 2-105(1) and 2A-103(1)(h).

  5       365.          A warranty that the Class Vehicles and/or the defective airbag systems installed in

  6   them were in merchantable condition was implied by law in Class Vehicle transactions, pursuant

  7   to N.Y. UCC Law §§ 2-314 and 2A-212.

  8       366.          The Class Vehicles and/or the defective airbag systems installed in them, when

  9   sold and at all times thereafter, were not merchantable and are not fit for the ordinary purpose for

 10   which cars and airbags are used. Specifically, they are inherently defective and dangerous in that

 11   the defective airbag systems fail to deploy during accidents.

 12       367.          Defendants were provided notice of these issues by their knowledge of the issues,

 13   by numerous complaints filed against them and/or others, and by internal and NHTSA

 14   investigations.

 15       368.          As a direct and proximate result of Defendants’ breach of the warranties of

 16   merchantability, Plaintiff and members of the New York State Class have been damaged in an

 17   amount to be proven at trial.
                                                 COUNT XIX
 18                                BREACH OF EXPRESS WARRANTY
 19                                (N.Y. U.C.C. Law §§ 2-313 and 2A-210)
                                (Against the Vehicle Manufacturer Defendants)
 20
 21       369.          Plaintiff Christopher Berry (for the purpose of this section, “Plaintiff”)
 22   incorporates and re-alleges each preceding paragraph as though fully set forth herein.
 23       370.          Plaintiff brings this claim on behalf of himself and all members of the Class, or
 24   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 25   New York State, against the Vehicle Manufacturer Defendants.
 26       371.          The Vehicle Manufacturer Defendants are and were at all relevant times
 27   “merchants” with respect to motor vehicles under N.Y. UCC Law § 2-104(1) and “sellers” of
 28

      89862677.1                                       - 66 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 71 of 88 Page ID #:75



  1   motor vehicles under § 2-103(1)(d).

  2       372.       With respect to leases, the Vehicle Manufacturer Defendants are and were at all

  3   relevant times “lessors” of motor vehicles under N.Y. UCC Law § 2A-103(1)(p).

  4       373.       The Class Vehicles are and were at all relevant times “goods” within the meaning

  5   of N.Y. UCC Law §§ 2-105(1) and 2A-103(1)(h).

  6       374.       In connection with the purchase of all Class Vehicles, the Vehicle Manufacturer

  7   Defendants provided express warranties. Hyundai provides a new vehicle limited warranty for a

  8   period of five years or 60,000 miles, whichever occurs first and covers the repair or replacement

  9   of any component manufactured or originally installed by Hyundai that is defective in material or

 10   factory workmanship, under normal use and maintenance. Kia provides a limited basic warranty

 11   for a period of five years or 60,000 miles, whichever occurs first, and covers repairs to vehicles

 12   that fail to function properly during normal use. Honda provides a new vehicle limited warranty

 13   for a period of three years or 36,000 miles, whichever occurs first, and covers any repairs or

 14   replacements of any part that is defective in material or workmanship under normal use. Toyota

 15   provides a New Vehicle Limited Warranty for period of three years or 36,000 miles, whichever

 16   occurs first and covers repairs and adjustments needed to correct defects in materials or

 17   workmanship of any part supplied by Toyota. Additionally, the Vehicle Manufacturer

 18   Defendants’ various oral and written representations regarding the Class Vehicles’ durability,

 19   safety, and performance constituted express warranties to the class.

 20       375.       The Defective ACUs existed in the class vehicles at the time of sale or lease and

 21   within the warranty periods but the members of the Class had no knowledge of the existence of

 22   the Defective ACUs, which was known and concealed by the Vehicle Manufacturer Defendants.

 23   Despite the applicable warranties, the Vehicle Manufacturer Defendants failed to inform the

 24   members of the Class that the Class Vehicles contained the Defective ACUs during the warranty

 25   periods in order to wrongfully transfer the cost of repair or replacement of the Defective ACUs to

 26   the members of the Class.

 27       376.       The Class Vehicles are not safe and reliable due to the Defective ACUs and

 28   owners and lessees of the vehicles have lost confidence in the ability of the Class Vehicles to


      89862677.1                                    - 67 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 72 of 88 Page ID #:76



  1   perform the function of safe reliable transportation.

  2       377.       The members of the Class could not have reasonably discovered the Defective

  3   ACUs.

  4       378.       The Vehicle Manufacturer Defendants breached their express warranties

  5   promising to repair and correct a manufacturing defect or defects in materials or workmanship of

  6   any parts they supplied.

  7       379.       The Vehicle Manufacturer Defendants further breached their express warranties by

  8   selling Class Vehicles that were defective with respect to materials, workmanship, and

  9   manufacture when the Vehicle Manufacturer Defendants knew the Class Vehicles contained the

 10   Defective ACUs and the safety risks associated with the defect. Class Vehicles were not of

 11   merchantable quality and were unfit for the ordinary purposes for which passenger vehicles are

 12   used because of materials, workmanship, and manufacture defects, which cause airbags to not

 13   perform as warranted.

 14       380.       Specifically, on information and belief, the Vehicle Manufacturer Defendants

 15   breached their express warranties by: (a) knowingly providing Plaintiff and members of the New

 16   York State Class with Class Vehicles containing defects in material that were never disclosed to

 17   Plaintiff and members of the New York State Class; (b) failing to repair or replace the defective

 18   Class Vehicles at no cost within the warranty period; (c) ignoring, delaying responses to, and

 19   denying warranty claims in bad faith; and (d) supplying products and materials that failed to

 20   conform to the representations made by the Vehicle Manufacturer Defendants.

 21       381.       Affording each of the Vehicle Manufacturer Defendants a reasonable opportunity

 22   to cure its breach of written warranties would be unnecessary and futile. At the time of the sale or

 23   lease of each Class Vehicle, each of the Vehicle Manufacturer Defendants knew, or should have

 24   known, or was reckless in not knowing of its misrepresentations and omissions concerning the

 25   Class Vehicles’ inability to perform as warranted, but nonetheless failed to rectify the situation

 26   and/or disclose the design defect.

 27       382.       Any attempt by the Vehicle Manufacturer Defendants to disclaim or limit recovery

 28   to the terms of the express warranties is unconscionable and unenforceable here. Specifically, the


      89862677.1                                    - 68 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 73 of 88 Page ID #:77



  1   Vehicle Manufacturer Defendants’ warranty limitations are unenforceable because they

  2   knowingly sold or leased defective products without informing consumers about the defect.

  3       383.        Further, the limited warranties promising to repair and/or correct a manufacturing

  4   defect fail in their essential purpose because the contractual remedies are insufficient to make

  5   Plaintiff and members of the New York State Class whole because, on information and belief, the

  6   Vehicle Manufacturer Defendants have failed and/or have refused to adequately provide the

  7   promised remedies within a reasonable time.

  8       384.        The Vehicle Manufacturer Defendants knew that the Class Vehicles were

  9   inherently defective and did not conform to their warranties and Plaintiff and members of the

 10   New York State Class were induced to purchase or lease the Class Vehicles under false and/or

 11   fraudulent pretenses.

 12       385.        As a direct and proximate result of the Vehicle Manufacturer Defendants’ breach

 13   of express warranties, Plaintiff and members of the New York State Class have been damaged in

 14   an amount to be determined at trial.

 15       386.        Finally, because of the Vehicle Manufacturer Defendants’ breach of express

 16   warranties as set forth herein Plaintiff and members of the New York State Class assert, as

 17   additional and/or alternative remedies, the revocation of acceptance of the goods and the return to

 18   Plaintiff and members of the New York State Class the purchase or lease price of all Class

 19   Vehicles currently owned or leased, and request such other incidental and consequential damages

 20   as allowed.
                                            COUNT XX
 21                VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW § 349
 22                                  (N.Y. Gen. Bus. Law § 349)
                           (Against the Vehicle Manufacturer Defendants)
 23
 24       387.        Plaintiff Christopher Berry (for the purpose of this section, “Plaintiff”)
 25   incorporates and re-alleges each preceding paragraph as though fully set forth herein.
 26       388.        Plaintiff brings this claim on behalf of himself and all members of the Class, or
 27   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 28

      89862677.1                                     - 69 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 74 of 88 Page ID #:78



  1   New York State, against the Vehicle Manufacturer Defendants.

  2       389.       Plaintiffs and New York State Class are “persons” within the meaning of New

  3   York General Business Law (“New York GBL”), N.Y. Gen. Bus. Law § 349(h).

  4       390.       Defendants are “persons,” “firms,” “corporations,” or “associations” within the

  5   meaning of N.Y. Gen. Bus. Law § 349.

  6       391.       The New York GBL makes unlawful “[d]eceptive acts or practices in the conduct

  7   of any business, trade or commerce.” N.Y. Gen. Bus. Law § 349.

  8       392.       The Vehicle Manufacturer Defendants’’ conduct directed toward consumers, as

  9   described above and below, constitutes “deceptive acts or practices” within the meaning of the

 10   New York GBL. The Vehicle Manufacturer Defendants engaged in deceptive trade practices that

 11   violated the New York GBL, including: knowingly representing that Class Vehicles and/or the

 12   defective airbag systems installed in them have uses and benefits which they do not have;

 13   representing that they are of a particular standard, quality, and grade when they are not;

 14   advertising them with the intent not to sell or lease them as advertised; representing that the

 15   subject of a transaction involving them has been supplied in accordance with a previous

 16   representation when it has not; and knowingly making other false representations in a transaction.

 17       393.       The Vehicle Manufacturer Defendants’ actions as set forth above occurred in the

 18   conduct of trade or commerce.

 19       394.       In the course of their business, the Vehicle Manufacturer Defendants failed to

 20   disclose and actively concealed the dangers and risks posed by the Class Vehicles and/or the

 21   defective airbag systems installed in them as described herein and otherwise engaged in activities

 22   with a tendency or capacity to deceive. Defendants also engaged in unlawful trade practices by

 23   employing deception, deceptive acts or practices, fraud, misrepresentations, or concealment,

 24   suppression or omission of any material fact with intent that others rely upon such concealment,

 25   suppression or omission, in connection with the sale of the Class Vehicles and/or the defective

 26   airbag systems installed in them.

 27       395.       The Vehicle Manufacturer Defendants have known of the Defective ACUs and

 28   failed to disclose and actively concealed the dangers and risks posed by the Class Vehicles and/or


      89862677.1                                     - 70 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 75 of 88 Page ID #:79



  1   the Defective ACUs installed in them.

  2       396.       By failing to disclose and by actively concealing the Defective ACUs and/or the

  3   Class Vehicles equipped with them, by marketing them as safe, reliable, and of high quality, and

  4   by presenting themselves as reputable manufacturers that value safety, the Vehicle Manufacturer

  5   Defendants engaged in unfair or deceptive business practices in violation of the New York GBL.

  6   Defendants deliberately withheld the information about the scope and nature of the Defective

  7   ACUs to ensure that consumers would purchase the Class Vehicles.

  8       397.       In the course of the Vehicle Manufacturer Defendants’ business, they willfully

  9   failed to disclose and actively concealed the dangerous risks posed by the Defective ACUs. The

 10   Vehicle Manufacturer Defendants compounded the deception by repeatedly asserting that the

 11   Class Vehicles and/or the Defective ACUs installed in them were safe, reliable, and of high

 12   quality, and by claiming to be manufacturers that value safety.

 13       398.       The Vehicle Manufacturer Defendants’ unfair or deceptive acts or practices,

 14   including these concealments, omissions, and suppressions of material facts, had a tendency or

 15   capacity to mislead, tended to create a false impression in consumers, were likely to and did in

 16   fact deceive reasonable consumers, including Plaintiff and members of the New York State Class,

 17   about the true safety and reliability of Class Vehicles and/or the defective airbag systems installed

 18   in them, the quality of the Vehicle Manufacturer Defendants’ brands, and the true value of the

 19   Class Vehicles.

 20       399.       The Vehicle Manufacturer Defendants intentionally and knowingly misrepresented

 21   material facts regarding the Class Vehicles and/or the Defective ACUs installed in them with an

 22   intent to mislead Plaintiff and members of the New York State Class.

 23       400.       Defendants knew or should have known that their conduct violated the New York

 24   GBL.

 25       401.       As alleged above, the Vehicle Manufacturer Defendants made material statements

 26   about the safety and reliability of the Class Vehicles and/or the defective airbag systems installed

 27   in them that were either false or misleading.

 28       402.       To protect their profits and to avoid remediation costs and negative publicity, the


      89862677.1                                      - 71 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 76 of 88 Page ID #:80



  1   Vehicle Manufacturer Defendants concealed the dangers and risks posed by the Class Vehicles

  2   and/or the Defective ACUs installed in them, and allowed unsuspecting new and used car

  3   purchasers to continue to buy/lease the Class Vehicles, and allowed them to continue driving

  4   highly dangerous vehicles.

  5       403.       The Vehicle Manufacturer Defendants owed Plaintiff and members of the New

  6   York State Class a duty to disclose the true safety and reliability of the Class Vehicles and/or the

  7   Defective ACUs installed in them because the Vehicle Manufacturer Defendants:

  8                       a. possessed exclusive knowledge of the dangers and risks posed by the

  9                           foregoing;

 10                       b. intentionally concealed the foregoing from Plaintiffs; and/or

 11                       c. made incomplete representations about the safety and reliability of the

 12                           foregoing generally, while purposefully withholding material facts from

 13                           Plaintiffs that contradicted these representations.

 14       404.       Because the Vehicle Manufacturer Defendants fraudulently concealed the

 15   Defective ACUs in Class Vehicles, and disclosure of the Defective ACUs would cause a

 16   reasonable consumer to be deterred from purchasing the Class Vehicles, the value of the Class

 17   Vehicles has greatly diminished. In light of the stigma attached to Class Vehicles by the Vehicle

 18   Manufacturer Defendants’ conduct, the Class Vehicles are now worth significantly less than they

 19   otherwise would be.

 20       405.       The Vehicle Manufacturer Defendants’ failure to disclose and active concealment

 21   of the dangers and risks posed by the Defective ACUs in Class Vehicles were material to Plaintiff

 22   and members of the New York State Class. A vehicle made by a reputable manufacturer of safe

 23   vehicles is worth more than an otherwise comparable vehicle made by a disreputable

 24   manufacturer of unsafe vehicles that conceals defects rather than promptly remedies them.

 25       406.       Plaintiff and members of the New York State Class suffered ascertainable loss

 26   caused by the Vehicle Manufacturer Defendants’ misrepresentations and their failure to disclose

 27   material information. Had they been aware of the defect that existed in the Class Vehicles,

 28   Plaintiff and members of the New York State Class either would have paid less for their vehicles


      89862677.1                                     - 72 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 77 of 88 Page ID #:81



  1   or would not have purchased or leased them at all. Plaintiff and members of the New York State

  2   Class did not receive the benefit of their bargain as a result of the Vehicle Manufacturer

  3   Defendants’ misconduct.

  4       407.        The Vehicle Manufacturer Defendants’ violations present a continuing risk to

  5   Plaintiff and members of the New York State Class, as well as to the general public. The Vehicle

  6   Manufacturer Defendants’ unlawful acts and practices complained of herein affect the public

  7   interest.

  8       408.        As a direct and proximate result of the Vehicle Manufacturer Defendants’

  9   violations of the New York GBL, Plaintiff and members of the New York State Class have

 10   suffered injury-in-fact and/or actual damage.

 11       409.        Therefore, Plaintiff and members of the New York State Class seek their actual

 12   damages, punitive damages, an order enjoining the Vehicle Manufacturer Defendants’ deceptive

 13   acts or practices, costs of Court, attorney’s fees, and all other appropriate and available remedies

 14   under the N.Y. Gen. Bus. Law § 349.
                                            COUNT XXI
 15                VIOLATION OF THE NEW YORK GENERAL BUSINESS LAW § 350
 16                                  (N.Y. Gen. Bus. Law § 350)
                           (Against All Vehicle Manufacturer Defendants)
 17
 18       410.        Plaintiff Christopher Berry (for the purpose of this section, “Plaintiff”)
 19   incorporates and re-alleges each preceding paragraph as though fully set forth herein.
 20       411.        Plaintiff brings this claim on behalf of himself and all members of the Class, or
 21   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 22   New York State, against the Vehicle Manufacturer Defendants.
 23       412.        Defendants were and are engaged in the “conduct of business, trade or commerce”
 24   within the meaning of N.Y. Gen. Bus. Law § 350.
 25       413.        N.Y. Gen. Bus. Law § 350 makes unlawful “[f]alse advertising in the conduct of
 26   any business, trade or commerce.” False advertising includes “advertising, including labeling, of
 27   a commodity . . . if such advertising is misleading in a material respect,” taking into account “the
 28

      89862677.1                                      - 73 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 78 of 88 Page ID #:82



  1   extent to which the advertising fails to reveal facts material in light of … representations [made]

  2   with respect to the commodity ….” N.Y. Gen. Bus. Law § 350-a.

  3       414.       The Vehicle Manufacturer Defendants caused to be made or disseminated through

  4   New York, through advertising, marketing and other publications, statements that were untrue or

  5   misleading, and that were known, or which by the exercise of reasonable care Defendants, should

  6   have known, to be untrue and misleading to Plaintiff and the New York State Class.

  7       415.       The Vehicle Manufacturer Defendants have violated § 350 because the

  8   misrepresentations and omissions regarding the defect, and the Vehicle Manufacturer Defendants’

  9   failure to disclose and active concealing of the dangers and risks posed by the Class Vehicles

 10   and/or the Defective ACUs installed in them, as set forth above, were material and likely to

 11   deceive a reasonable consumer.

 12       416.       Plaintiff and New York State Class members have suffered an injury, including the

 13   loss of money or property, as a result of the Vehicle Manufacturer Defendants’ false advertising.

 14   In purchasing or leasing Class Vehicles with the Defective ACUs installed in them, Plaintiff and

 15   the New York State Class relied on the misrepresentations and/or omissions of the Vehicle

 16   Manufacturer Defendants with respect to the safety and reliability of the Class Vehicles and/or

 17   the Defective ACUs installed in them. The Vehicle Manufacturer Defendants’ representations

 18   were false and/or misleading because they concealed the defect and safety issues seriously

 19   undermine the value of the Class Vehicles. Had Plaintiff and the New York State Class known

 20   this, they would not have purchased or leased their vehicles and/or not paid as much for them.

 21       417.       Pursuant to N.Y. Gen. Bus. Law § 350 (e), Plaintiff and the New York State Class

 22   seeks monetary relief against the Vehicle Manufacturer Defendants measured as the greater of (a)

 23   actual damages in an amount to be determined at trial and (b) statutory damages in the amount of

 24   $500 each for New York State Class member. Because the Vehicle Manufacturer Defendants’

 25   conduct was committed willfully and knowingly, Plaintiff and New York State Class members

 26   are entitled to recover three times actual damages, up to $10,000, for each New York State Class

 27   member.

 28       418.       Plaintiff and the New York State Class also seeks an order enjoining the Vehicle


      89862677.1                                    - 74 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 79 of 88 Page ID #:83



  1   Manufacturer Defendants’ unfair, unlawful, and/or deceptive practices, attorneys’ fees, and any

  2   other just and proper relief available under General Business Law § 350.

  3                                     COUNT XXII
               VIOLATIONS OF THE WASHINGTON CONSUMER PROTECTION ACT
  4
                             (Wash. Rev. Code §§ 19.86.010, et seq.)
  5                                (Against All Defendants)

  6       419.       Plaintiff Dee Roberts (for the purpose of this section, “Plaintiff”) incorporates and
  7   re-alleges each preceding paragraph as though fully set forth herein.
  8       420.       Plaintiff brings this claim on behalf of herself and all members of the Class, or
  9   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 10   the State of Washington, against all Defendants.
 11       421.       Defendants, Plaintiffs, and Washington State Class members are “persons” within
 12   the meaning of Wash. Rev. Code § 19.86.010(1).
 13       422.       Defendants are engaged in “trade” or “commerce” within the meaning of Wash.
 14   Rev. Code § 19.86.010(2).
 15       423.       The Washington Consumer Protection Act (“Washington CPA”) makes unlawful
 16   “[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any
 17   trade or commerce.” Wash. Rev. Code § 19.86.020.
 18       424.       In the course of Defendants’ business, Defendants violated the Washington CPA
 19   by failing to disclose and actively concealing the dangers and risks posed by the Class Vehicles
 20   and/or the Defective ACUs installed in them, as described above. Specifically, in marketing,
 21   offering for sale, and selling the defective Class Vehicles and/or the Defective ACUs installed in
 22   them, Defendants engaged in one or more of the following unfair or deceptive acts or practices
 23   within the meaning of Wash. Rev. Code § 19.86.010, et seq.: representing that the Class Vehicles
 24   and/or the Defective ACUs installed in them have characteristics or benefits that they do not
 25   have; representing that they are of a particular standard and quality when they are not; and/or
 26   advertising them with the intent not to sell them as advertised.
 27       425.       Defendants have known of the Defective ACUs and actively concealed the dangers
 28

      89862677.1                                    - 75 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 80 of 88 Page ID #:84



  1   and risks posed by the Class Vehicles and/or the Defective ACUs installed in them.

  2       426.       Defendants’ willfully failed to disclose and actively concealed the defect in the

  3   Class Vehicles and/or the Defective ACUs installed in them by repeatedly asserting that the class

  4   vehicles and/or the Defective ACUs installed in them were safe, reliable, and of high quality, and

  5   by claiming to be reputable manufacturers that value safety.

  6       427.       Defendants knew or should have known that their conduct violated the

  7   Washington CPA.

  8       428.       Defendants owed Plaintiff and members of the Washington State Class a duty to

  9   disclose the true safety and reliability of the Class Vehicles and/or the Defective ACUs installed

 10   in them because the Vehicle Manufacturer Defendants:

 11                       a. possessed exclusive knowledge of the dangers and risks posed by the

 12                          foregoing;

 13                       b. intentionally concealed the foregoing from Plaintiffs; and/or

 14                       c. made incomplete representations about the safety and reliability of the

 15                          foregoing generally, while purposefully withholding material facts from

 16                          Plaintiffs that contradicted these representations.

 17       429.       Because Defendants fraudulently concealed the Defective ACUs and/or the Class

 18   Vehicles equipped with the Defective ACUs, and disclosure of the Defective ACUs would cause

 19   a reasonable consumer to be deterred from purchasing the Class Vehicles, the value of the Class

 20   Vehicles has greatly diminished. In light of the stigma attached to Class Vehicles by Defendants’

 21   conduct, they are now worth significantly less than the otherwise would be.

 22       430.       Defendants’ failure to disclose and active concealment of the dangers and risks

 23   posed by the Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs were

 24   material to Plaintiff Roberts and members of the Washington State Class. A vehicle made by a

 25   reputable manufacturer of safe vehicles is worth more than an otherwise comparable vehicle

 26   made by a disreputable manufacturer of unsafe vehicles that conceals defects rather than promptly

 27   remedies them.

 28       431.       Plaintiff and members of the Washington State Class suffered ascertainable loss


      89862677.1                                    - 76 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 81 of 88 Page ID #:85



  1   caused by Defendants’ misrepresentations and their failure to disclose material information. Had

  2   they been aware of the Defective ACUs and/or the Class Vehicles equipped with the Defective

  3   ACUs, Plaintiff, and members of the Washington State Class either would have paid less for their

  4   vehicles or would not have purchased or leased them at all.

  5       432.         Plaintiff, and the Washington State Class members, did not receive the benefit of

  6   their bargain as a result of Defendants’ misconduct.

  7       433.         As a direct and proximate result of Defendants’ violations of the Washington CPA,

  8   the members of the Class have suffered injury-in-fact and/or actual damage.

  9       434.         Pursuant to Wash. Rev. Code § 19.86.090, Plaintiff and members of the

 10   Washington State Class seek an order enjoining Defendants’ unfair and/or deceptive acts or

 11   practices, and awarding damages and any other just and proper relief available under the

 12   Washington CPA.

 13                                           COUNT XXIII
                                 BREACH OF IMPLIED WARRANTIES
 14
                   (Wash. Rev. Code §§ 62A.2-314, 62A.2-315, 62A.2A-103, and 62A.2A-212)
 15                                      (Against All Defendants)

 16       435.         Plaintiff Dee Roberts (for the purpose of this section, “Plaintiff”) incorporates and
 17   re-alleges each preceding paragraph as though fully set forth herein.
 18       436.         Plaintiff brings this claim on behalf of herself and all members of the Class, or
 19   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 20   Washington, against all Defendants.
 21       437.         Defendants are and were at all relevant times “merchants” with respect to motor
 22   vehicles and/or ACUs under Wash. Rev. Code §§62A.2-104(1), and 62A.2A-103(1)(t), and
 23   “sellers” of motor vehicles and/or ACUs under § 62A.2-313(1)-(2).
 24       438.         With respect to leases, the Vehicle Manufacturer Defendants are and were at all
 25   relevant times “lessors” of motor vehicles under Wash. Rev. Code § 62A.2A-103(1)(p).
 26       439.         The Class Vehicles are and were at all relevant times “goods” within the meaning
 27   of Wash. Rev. Code §§ 62A.2-105(1) and 62A.2A-103(1)(h).
 28

      89862677.1                                      - 77 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 82 of 88 Page ID #:86



  1       440.        The Class members are and were at all relevant times “buyers” with respect to the

  2   Class Vehicles and/or the Defective ACUs installed in them under Wash. Rev. Code § 62A.2-

  3   313(1).

  4       441.        A warranty that the Class Vehicles and/or the Defective ACUs installed in them

  5   were in merchantable condition and fit for the ordinary purpose for which vehicles are used is

  6   implied by law pursuant to Wash. Rev. Code §§ 62A.2-314 and 62A.2A-212.

  7       442.        Additionally, a warranty that the Class Vehicles and/or the Defective ACUs

  8   installed in them were fit for their particular purpose is implied by law pursuant Wash. Rev. Code

  9   §§ 62A.2-315.

 10       443.        Defendants knew at the time of the sale of the Class Vehicles and/or the Defective

 11   ACUs installed in them, that the Class intended to use the vehicles in a manner requiring a

 12   particular standard of performance and durability, and that the Class was relying on Defendants’

 13   skill and judgment to furnish suitable products for this particular purpose.

 14       444.        The Defective ACUs and/or the Class Vehicles equipped with the Defective ACUs

 15   were not in merchantable condition, not fit for the ordinary purpose, and not fit for their particular

 16   purpose as a result of their inherent defects, as detailed above.

 17       445.        Defendants were provided notice of the inherently dangerous and Defective ACUs

 18   by consumer complaints, NHTSA investigations, and their own internal investigations.

 19       446.        Defendants’ breaches of their implied warranties have caused damage to Plaintiff

 20   and the Washington State Class. The amount of damages will be proven at trial.

 21                                         COUNT XXIV
                                BREACH OF EXPRESS WARRANTY
 22
                      (Wash. Rev. Code §§ 62A.2-313, 62A.2A-103, and 62A.2A-210)
 23                         (Against The Vehicle Manufacturer Defendants)

 24       447.        Plaintiff Dee Roberts (for the purpose of this section, “Plaintiff”) incorporates and
 25   re-alleges each preceding paragraph as though fully set forth herein.
 26       448.        Plaintiff brings this claim on behalf of herself and all members of the Class, or
 27   alternatively, members of the Class that reside and/or purchased or leased their Class Vehicles in
 28

      89862677.1                                     - 78 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 83 of 88 Page ID #:87



  1   Washington, against the Vehicle Manufacturer Defendants.

  2       449.       The Vehicle Manufacturer Defendants are and were at all relevant times

  3   “merchants” with respect to motor vehicles under Wash. Rev. Code § 62A.2-104(1) and 62A.2A-

  4   103(1)(t), and “sellers” of motor vehicles under § 2.103(a)(4).

  5       450.       With respect to leases, the Vehicle Manufacturer Defendants are and were at all

  6   relevant times “lessors” of motor vehicles under Wash. Rev. Code § 62A.2A-103(1)(p).

  7       451.       The Class Vehicles are and were at all relevant times “goods” within the meaning

  8   of Wash. Rev. Code §§ 62A.2-105(1) and 62A.2A-103(1)(h).

  9       452.       The Class members are and were at all relevant times “buyers” with respect to the

 10   Class Vehicles under Wash. Rev. Code § 62A.2-313(1).

 11       453.       In connection with the purchase of all Class Vehicles, the Vehicle Manufacturer

 12   Defendants provided express warranties. Hyundai provides a new vehicle limited warranty for a

 13   period of five years or 60,000 miles, whichever occurs first and covers the repair or replacement

 14   of any component manufactured or originally installed by Hyundai that is defective in material or

 15   factory workmanship, under normal use and maintenance. Kia provides a limited basic warranty

 16   for a period of 5 years or 60,000 miles, whichever occurs first, and covers repairs to vehicles that

 17   fail to function properly during normal use. Honda provides a new vehicle limited warranty for a

 18   period of 3 years or 36,000 miles, whichever occurs first, and covers any repairs or replacements

 19   of any part that is defective in material or workmanship under normal use. Toyota provides a New

 20   Vehicle Limited Warranty for period of three years or 36,000 miles, whichever occurs first and

 21   covers repairs and adjustments needed to correct defects in materials or workmanship of any part

 22   supplied by Toyota. Additionally, the Vehicle Manufacturer Defendants’ various oral and written

 23   representations regarding the Class Vehicles’ durability, safety, and performance constituted

 24   express warranties to the Class.

 25       454.       The Vehicle Manufacturer Defendants’ warranties formed a basis of the bargain

 26   that was reached when the members of the Class purchased or leased their Class Vehicles.

 27       455.       The Defective ACUs existed in the Class Vehicles at the time of sale or lease and

 28   within the warranty periods but the members of the Class had no knowledge of the existence of


      89862677.1                                    - 79 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 84 of 88 Page ID #:88



  1   the Defective ACUs, which was known and concealed by the Vehicle Manufacturer Defendants.

  2   Despite the applicable warranties, the Vehicle Manufacturer Defendants failed to inform the

  3   members of the Class that the Class Vehicles contained the Defective ACUs during the warranty

  4   periods in order to wrongfully transfer the cost of repair or replacement of the Defective ACUs to

  5   the members of the Class.

  6       456.       The Class Vehicles are not safe and reliable due to the Defective ACUs and

  7   owners and lessees of the vehicles have lost confidence in the ability of the Class Vehicles to

  8   perform the function of safe reliable transportation.

  9       457.       The members of the Class could not have reasonably discovered the Defective

 10   ACUs.

 11       458.       The Vehicle Manufacturer Defendants breached their express warranties

 12   promising to repair and correct a manufacturing defect or defects in materials or workmanship of

 13   any parts they supplied.

 14       459.       The Vehicle Manufacturer Defendants further breached their express warranties by

 15   selling Class Vehicles that were defective with respect to materials, workmanship, and

 16   manufacture when the Vehicle Manufacturer Defendants knew the Class Vehicles contained the

 17   Defective ACUs and the safety risks associated with the defect. Class Vehicles were not of

 18   merchantable quality and were unfit for the ordinary purposes for which passenger vehicles are

 19   used because of materials, workmanship, and manufacture defects, which cause airbags to not

 20   perform as warranted.

 21       460.       Specifically, on information and belief, the Vehicle Manufacturer Defendants

 22   breached their express warranties by: (a) knowingly providing Plaintiff and members of the

 23   Washington State Class with Class Vehicles containing defects in material that were never

 24   disclosed to Plaintiff and members of the Washington State Class; (b) failing to repair or replace

 25   the defective Class Vehicles at no cost within the warranty period; (c) ignoring, delaying

 26   responses to, and denying warranty claims in bad faith; and (d) supplying products and materials

 27   that failed to conform to the representations made by the Vehicle Manufacturer Defendants.

 28       461.       Affording each of the Vehicle Manufacturer Defendants a reasonable opportunity


      89862677.1                                    - 80 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 85 of 88 Page ID #:89



  1   to cure its breach of written warranties would be unnecessary and futile. At the time of the sale or

  2   lease of each Class Vehicle, each of the Vehicle Manufacturer Defendants knew, or should have

  3   known, or was reckless in not knowing of its misrepresentations and omissions concerning the

  4   Class Vehicles’ inability to perform as warranted, but nonetheless failed to rectify the situation

  5   and/or disclose the design defect.

  6       462.       Any attempt by the Vehicle Manufacturer Defendants to disclaim or limit recovery

  7   to the terms of the express warranties is unconscionable and unenforceable here. Specifically, the

  8   Vehicle Manufacturer Defendants’ warranty limitations are unenforceable because they

  9   knowingly sold or leased defective products without informing consumers about the defect.

 10       463.       Further, the limited warranties promising to repair and/or correct a manufacturing

 11   defect fail in their essential purpose because the contractual remedies are insufficient to make

 12   Plaintiff and members of the Washington State Class whole because, on information and belief,

 13   the Vehicle Manufacturer Defendants have failed and/or have refused to adequately provide the

 14   promised remedies within a reasonable time.

 15       464.       The Vehicle Manufacturer Defendants knew that the Class Vehicles were

 16   inherently defective and did not conform to their warranties and Plaintiff and members of the

 17   Washington State Class were induced to purchase or lease the Class Vehicles under false and/or

 18   fraudulent pretenses.

 19       465.       As a direct and proximate result of the Vehicle Manufacturer Defendants’ breach

 20   of express warranties, Plaintiff and members of the Washington State Class have been damaged

 21   in an amount to be determined at trial.

 22       466.       Finally, because of the Vehicle Manufacturer Defendants’ breach of express

 23   warranties as set forth herein Plaintiff and members of the Washington State Class assert, as

 24   additional and/or alternative remedies, the revocation of acceptance of the goods and the return to

 25   Plaintiff and members of the Washington State Class the purchase or lease price of all Class

 26   Vehicles currently owned or leased, and request such other incidental and consequential damages

 27   as allowed.

 28

      89862677.1                                    - 81 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 86 of 88 Page ID #:90



  1                                     VIII. PRAYER FOR RELIEF

  2       WHEREFORE, Plaintiffs, individually and on behalf of the members of the Nationwide Class

  3       and State Classes, respectfully request that the Court enter judgment against the Defendants as

  4       follows:

  5                  a. A declaration that any applicable statutes of limitations are tolled due to the

  6                     fraudulent concealment alleged in this complaint, and that Defendants are

  7                     estopped from relying on any statutes of limitations in defense;

  8                  b. An order enjoining Defendants from continuing the unlawful, deceptive,

  9                     fraudulent, and unfair business practices alleged in this Complaint;

 10                  c. An award to Plaintiffs and Class members of compensatory, exemplary, and

 11                     punitive remedies and damages and statutory penalties, including interest, in an

 12                     amount to be proven at trial;

 13                  d. Injunctive and equitable relief in the form of a recall and program to repair,

 14                     modify, and/or buy back all Class Vehicles, and to fully reimburse and make

 15                     whole all Class members for all costs and economic losses;

 16                  e. Costs, restitution, compensatory damages for economic and out-of-pocket

 17                     costs, multiple damages under applicable states’ laws, punitive and exemplary

 18                     damages under applicable law;

 19                  f. A Defendant-funded program, using transparent, consistent, and reasonable

 20                     protocols, under which out-of-pocket and loss-of-use expenses and damages

 21                     claims associated with Defective ACUs in Plaintiffs’ and Class members’ Class

 22                     Vehicles, can be made and paid, such that Defendants, not the Class members,

 23                     absorb the losses and expenses fairly traceable to the recalls of the vehicles and

 24                     correction of the Defective ACUs;

 25                  g. A declaration that the Defendants must disgorge, for the benefit of Plaintiffs

 26                     and Class members, all or part of the ill-gotten profits they received from their

 27                     sale or lease of the Class Vehicles or make full restitution to Plaintiffs and

 28                     Class members;


      89862677.1                                        - 82 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 87 of 88 Page ID #:91



  1                h. An award of attorneys’ fees and costs;

  2                i. An award of prejudgment and post judgment interest, as provided by law;

  3                j. Such other or further relief as the Court may deem appropriate, just, and

  4                    equitable.

  5
  6                                  IX. DEMAND FOR JURY TRIAL

  7       Plaintiffs hereby demand a jury trial for all claims so triable.

  8   DATED: July 18, 2019                           ROBINS KAPLAN LLP
  9
                                                     By: ____________________________________
 10                                                     Michael F. Ram
 11                                                  Michael F. Ram (SBN #104805)
                                                     Mram@robinskaplan.com
 12                                                  ROBINS KAPLAN LLP
                                                     2440 West El Camino Real
 13                                                  Suite 100
                                                     Mountain View, CA 94040
 14                                                  Telephone: 650 784 4007
                                                     Facsimile: 650 784 4041
 15
                                                     To be Admitted Pro Hac Vice:
 16                                                  Stacey P. Slaughter (MN Bar No. 0296971)
                                                     Sslaughter@robinskaplan.com
 17                                                  J. Austin Hurt (MN Bar No. 0391802)
                                                     Ahurt@robinskaplan.com
 18                                                  Michael J. Pacelli (MN Bar No. 0399484)
                                                     Mpacelli@robinskaplan.com
 19                                                  ROBINS KAPLAN LLP
                                                     800 LaSalle Avenue
 20                                                  Suite 2800
                                                     Minneapolis, MN 55402
 21                                                  Telephone: 612 349 8500
                                                     Facsimile: 612 339 4181
 22
                                                     To be Admitted Pro Hac Vice:
 23                                                  Samuel J. Strauss (WA Bar No. 46971)
                                                     Sam@turkestrauss.com
 24                                                  TURKE & STRAUSS LLP
                                                     613 Williamson Street
 25                                                  Suite 201
                                                     Madison, WI 53703
 26                                                  Telephone: 608 237 1775
                                                     Facsimile: 608 509 4423
 27
                                                     ATTORNEYS FOR PLAINTIFFS
 28

      89862677.1                                      - 83 -
Case 8:19-cv-01403-JAK-FFM Document 2 Filed 07/18/19 Page 88 of 88 Page ID #:92



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      89862677.1                          - 84 -
